EXHIBIT 10.1

 

 

 

 

ASSET PURCHASE AGREEMENT

 

By and among

 

 

Fastener Distribution and Marketing Company, Inc.,

 

 

Aero-Missile Components, Inc.,

 

 

Creative Assembly Systems, Inc.,

 

 

Precision Aerospace Components, Inc.,

 

 

Apace Acquisition I, Inc.,

 

 

and

 

 

Apace Acquisition II, Inc.

 

 

dated as of

 

 

May 25, 2012





 

 

TABLE OF CONTENTS
 

       
Article I Definitions
    4  
Article II Purchase and Sale
    12  
Section 2.01 Purchase and Sale of Assets.
    12  
Section 2.02 Excluded Assets.
    13  
Section 2.03 Assumed Liabilities.
    14  
Section 2.04 Excluded Liabilities.
    14  
Section 2.05 Aggregate Purchase Price.
    16  
Section 2.06 Intentionally Omitted.
    17  
Section 2.07 Allocation of Aggregate Purchase Price.
    17  
Section 2.09 Third Party Consents.
    17  
Article III Closing
    18  
Section 3.01 Closing.
    18  
Section 3.02 Closing Deliverables.
    18  
Article IV Representations and warranties of Sellers
    20  
Section 4.01 Organization and Qualification of Sellers.
    20  
Section 4.02 Authority of Sellers.
    20  
Section 4.03 No Conflicts; Consents.
    20  
Section 4.04 Financial Statements.
    21  
Section 4.05 Undisclosed Liabilities.
    21  
Section 4.06 Absence of Certain Changes, Events and Conditions.
    21  
Section 4.07 Material Contracts.
    23  
Section 4.08 Government Contracts.
    24  
Section 4.09 Title to Purchased Assets.
    25  
Section 4.10 Condition and Sufficiency of Assets.
    26  
Section 4.11 Real Property
    26  
Section 4.12 Intellectual Property.
    27  
Section 4.13 Inventory.
    27  
Section 4.14 Accounts Receivable.
    27  
Section 4.15 Customers and Suppliers.
    28  
Section 4.16 Insurance.
    28  
Section 4.17 Legal Proceedings; Governmental Orders.
    28  
Section 4.18 Compliance With Laws; Permits.
    28  
Section 4.19 Environmental Matters.
    28  
Section 4.20 Employee Benefit Matters.
    30  
Section 4.21 Employment Matters.
    31  
Section 4.22 Taxes.
    32  
Section 4.23 Brokers.
    32  
Section 4.24 Full Disclosure.
    32  
Article V Representations and warranties of buyer Group
    33  
Section 5.01 Organization of Buyer Group.
    33  
Section 5.02 Authority of Buyer Group.
    33  
Section 5.03 No Conflicts; Consents.
    33  
Section 5.04 Brokers.
    34  
Section 5.05 Legal Proceedings.
    34  

 
 
1

--------------------------------------------------------------------------------

 
 
Section 5.06 Full Disclosure.
    34  
Article VI Covenants
    34  
Section 6.01 Conduct of Business Prior to the Closing.
    34  
Section 6.02 Access to Information.
    35  
Section 6.03 No Solicitation of Other Bids.
    35  
Section 6.04 Notice of Certain Events.
    35  
Section 6.05 Employees and Employee Benefits.
    35  
Section 6.06 Confidentiality.
    36  
Section 6.07 Governmental Approvals and Consents
    36  
Section 6.08 Closing Conditions
    36  
Section 6.09 Public Announcements.
    36  
Section 6.10 Bulk Sales Laws.
    36  
Section 6.11 Receivables.
    37  
Section 6.12 Transfer Taxes.
    37  
Section 6.13 Tax Clearance Certificates.
    37  
Section 6.14 Further Assurances.
    37  
Article VII Conditions to closing
    37  
Section 7.01 Conditions to Obligations of All Parties.
    37  
Section 7.02 Conditions to Obligations of Buyer Group.
    37  
Section 7.03 Conditions to Obligations of Sellers.
    39  
Article VIII Indemnification
    40  
Section 8.01 Survival.
    40  
Section 8.02 Indemnification By Sellers.
    40  
Section 8.03 Indemnification By Buyer Group.
    40  
Section 8.04 Certain Limitations.
    41  
Section 8.05 Indemnification Procedures.
    41  
Section 8.06 Payments.
    42  
Section 8.07 Tax Treatment of Indemnification Payments.
    42  
Section 8.08 Effect of Investigation.
    42  
Section 8.09 Exclusive Remedies.
    42  
Article IX Termination
    42  
Section 9.01 Termination.
     43  
Article X Miscellaneous
     44  
Section 10.01 Expenses.
     44  
Section 10.02 Notices.
     44  
Section 10.03 Interpretation.
     44  
Section 10.04 Headings.
    45   
Section 10.05 Severability.
    45   
Section 10.06 Entire Agreement.
    45   
Section 10.07 Successors and Assigns.
    45   
Section 10.08 No Third-party Beneficiaries.
    45   
Section 10.09 Amendment and Modification; Waiver.
    45   
Section 10.10 Governing Law; Submission to Jurisdiction; Waiver of Jury Trial.
    46   
Section 10.11 Specific Performance.
    46   
Section 10.12 Counterparts.
    46   


 
2

--------------------------------------------------------------------------------

 
 
ASSET PURCHASE AGREEMENT
 
This Asset Purchase Agreement (this “Agreement”), dated as of the ___ day of
May, 2012, is entered into by and among FASTENER DISTRIBUTION AND MARKETING
COMPANY, INC., a Delaware corporation with an address located at 351 Camer Drive
Bensalem, PA 19020 (“FD&M”), AERO-MISSILE COMPONENTS, INC., a Pennsylvania
corporation with an address located at 351 Camer Drive Bensalem, PA 19020
(“Aero”), CREATIVE ASSEMBLY SYSTEMS, INC., an Ohio corporation with an address
located at 6002 Groveport Road, Groverport, Ohio (“CAS,” and together with FD&M
and Aero, each a “Seller” and, collectively, the “Sellers”), PRECISION AEROSPACE
COMPONENTS, INC.,  a Delaware corporation with an address located at 2200 Arthur
Kill Road, Staten Island, New York 10309 (“Buyer Parent”), APACE ACQUISITION I,
INC., a Delaware corporation with an address located at 2200 Arthur Kill Road,
Staten Island, New York 10309 (“Sub 1”), and APACE ACQUISITION II, INC., a
Delaware corporation with an address located at 2200 Arthur Kill Road, Staten
Island, New York 10309 (“Sub 2” and, together with “Sub 1” and "Buyer Parent",
the “Buyer Group”).
 
RECITALS
 
WHEREAS, the Sellers are engaged (a) in the business of the distribution of
fasteners focusing on distribution to the military and aerospace fastener field
(“Business 1”); and (b) in the business of distributing proprietary and
specialty fasteners focusing on the production segment and primarily serving the
heavy truck, automotive, appliance, and material handling industries (“Business
2” and, together with Business 1, collectively, the “Business”);
 
WHEREAS, the Business represents all of the businesses currently conducted by
the Sellers; and
 
WHEREAS, Sellers desire to sell and assign to the members of the Buyer Group,
and Buyer Group desires to purchase and assume from Sellers, substantially all
of the Sellers’ assets, and certain specified liabilities, in each case, as more
particularly described in this Agreement, including, without limitation, those
assets that relate to the Business, subject to the terms and conditions set
forth herein;
 
NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth and for other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:
 
 
3

--------------------------------------------------------------------------------

 
 
ARTICLE I
Definitions
 
The following terms have the meanings specified or referred to in this Article
I:
 
“Accounts Receivable” has the meaning set forth in Section 2.01(b).
 
 “Action” means any claim, action, cause of action, demand, lawsuit,
arbitration, inquiry, audit, notice of violation, proceeding, litigation,
citation, summons, subpoena or investigation of any nature, civil, criminal,
administrative, regulatory or otherwise, whether at law or in equity.
 
“Adjustment Amount” means: (a) the sum of the Bank Payoff Amount and the Trade
Payables Amount; less (b) Six Million Eight Hundred Eight-Two Thousand Three
Hundred Sixty-Four Dollars ($6,882,364).
 
“Aero” has the meaning set forth in the preamble.
 
“Affiliate” of a Person means any other Person that directly or indirectly,
through one or more intermediaries, controls, is controlled by, or is under
common control with, such Person. The term “control” (including the terms
“controlled by” and “under common control with”) means the possession, directly
or indirectly, of the power to direct or cause the direction of the management
and policies of a Person, whether through the ownership of voting securities, by
contract or otherwise.
 
“Aggregate Purchase Price” has the meaning set forth in Section 2.05.
 
“Agreement” has the meaning set forth in the preamble.
 
“Allocation Schedule” has the meaning set forth in Section 2.07.
 
“Assigned Contracts” has the meaning set forth in Section 2.01(d).
 
“Assignment and Assumption Agreements” has the meaning set forth in Section
3.02(a)(iii).
 
“Assignment and Assumption of Lease” has the meaning set forth in Section
3.02(a)(v).
 
“Assumed Liabilities” has the meaning set forth in Section 2.03.
 
“Audited Financial Statements” has the meaning set forth in Section 4.04.
 
“Balance Sheet” has the meaning set forth in Section 4.04.
 
“Balance Sheet Date” has the meaning set forth in Section 4.04.
 
“Bank Payoff Amount” means the amount listed on the payoff statement from PNC
Bank, which amount shall: (a) represent all amounts owed to PNC Bank as of the
Closing Date; and (b) be an amount sufficient to repay all obligations owed to
PNC Bank and satisfy any Encumbrances on the Purchased Assets, in each case, as
of the Closing Date.
 
 
4

--------------------------------------------------------------------------------

 
 
“Benefit Plan” has the meaning set forth in Section 4.20(a).
 
“Bid” has the meaning set forth in Section 4.08(a).
 
“Bills of Sale” has the meaning set forth in Section 3.02(a)(ii).
 
“Books and Records” has the meaning set forth in Section 2.01(m).
 
“Business” has the meaning set forth in the recitals.
 
“Business Day” means any day except Saturday, Sunday or any other day on which
commercial banks located in New York are authorized or required by Law to be
closed for business.
 
“Business 1” has the meaning set forth in the recitals.
 
“Business 2” has the meaning set forth in the recitals.
 
“Buyer Group” has the meaning set forth in the preamble.
 
“Buyer Group Basket Exclusions” has the meaning set forth in Section 8.04(a).
 
“Buyer Group Closing Certificate” has the meaning set forth in Section 7.03(h).
 
“Buyer Group Indemnitees” has the meaning set forth in Section 8.02.
 
“Buyer Parent” has the meaning set forth in the preamble.
 
“CAS” has the meaning set forth in the preamble.
 
“CERCLA” means the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as amended by the Superfund Amendments and
Reauthorization Act of 1986, 42 U.S.C. §§ 9601 et seq.
 
“Closing” has the meaning set forth in Section 3.01.
 
“Closing Date” has the meaning set forth in Section 3.01.
 
“Code” means the Internal Revenue Code of 1986, as amended.
 
“Contracts” means all contracts, leases, deeds, mortgages, licenses,
instruments, notes, commitments, undertakings, indentures, joint ventures and
all other agreements, commitments and legally binding arrangements (including,
without limitation, outstanding bids, proposals, and quotations), whether
written or oral.
 
 “Direct Claim” has the meaning set forth in Section 8.05(c).
 
 
5

--------------------------------------------------------------------------------

 
 
“Disclosure Schedules” means the Disclosure Schedules delivered by Sellers and
Buyer Group concurrently with the execution and delivery of this Agreement.
 
 “Dollars or $” means the lawful currency of the United States.
 
“Encumbrance” means any charge, claim, community property interest, pledge,
condition, equitable interest, lien (statutory or other), option, security
interest, mortgage, easement, encroachment, right of way, right of first
refusal, or restriction of any kind, including any restriction on use, voting,
transfer, receipt of income or exercise of any other attribute of ownership.
 
“Environmental Claim” means any Action, Governmental Order, lien, fine, penalty,
or, as to each, any settlement or judgment arising therefrom, by or from any
Person alleging liability of whatever kind or nature (including liability or
responsibility for the costs of enforcement proceedings, investigations,
cleanup, governmental response, removal or remediation, natural resources
damages, property damages, personal injuries, medical monitoring, penalties,
contribution, indemnification and injunctive relief) arising out of, based on or
resulting from: (a) the presence, Release of, or exposure to, any Hazardous
Materials; or (b) any actual or alleged non-compliance with any Environmental
Law or term or condition of any Environmental Permit.
 
“Environmental Law” means any applicable Law, and any Governmental Order or
binding agreement with any Governmental Authority: (a) relating to pollution (or
the cleanup thereof) or the protection of natural resources, endangered or
threatened species, human health or safety, or the environment (including
ambient air, soil, surface water or groundwater, or subsurface strata); or (b)
concerning the presence of, exposure to, or the management, manufacture, use,
containment, storage, recycling, reclamation, reuse, treatment, generation,
discharge, transportation, processing, production, disposal or remediation of
any Hazardous Materials. The term “Environmental Law” includes, without
limitation, the following (including their implementing regulations and any
state analogs): the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as amended by the Superfund Amendments and
Reauthorization Act of 1986, 42 U.S.C. §§ 9601 et seq.; the Solid Waste Disposal
Act, as amended by the Resource Conservation and Recovery Act of 1976, as
amended by the Hazardous and Solid Waste Amendments of 1984, 42 U.S.C. §§ 6901
et seq.; the Federal Water Pollution Control Act of 1972, as amended by the
Clean Water Act of 1977, 33 U.S.C. §§ 1251 et seq.; the Toxic Substances Control
Act of 1976, as amended, 15 U.S.C. §§ 2601 et seq.; the Emergency Planning and
Community Right-to-Know Act of 1986, 42 U.S.C. §§ 11001 et seq.; the Clean Air
Act of 1966, as amended by the Clean Air Act Amendments of 1990, 42 U.S.C. §§
7401 et seq.; and the Occupational Safety and Health Act of 1970, as amended, 29
U.S.C. §§ 651 et seq.
 
“Environmental Notice” means any written directive, notice of violation or
infraction, or notice respecting any Environmental Claim relating to actual or
alleged non-compliance with any Environmental Law or any term or condition of
any Environmental Permit.
 
 
6

--------------------------------------------------------------------------------

 
 
“Environmental Permit” means any Permit, letter, clearance, consent, waiver,
closure, exemption, decision or other action required under or issued, granted,
given, authorized by or made pursuant to Environmental Law.
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the regulations promulgated thereunder.
 
“ERISA Affiliate” means, with respect to any Person, any other Person that,
together with such first Person, would be treated as a single employer within
the meaning of Section 414(b), (c), (m) or (o) of the Code.
 
“Escrow Agent” means the entity designated to serve as escrow agent under the
Escrow Agreement.
 
“Escrow Agreement” means the Escrow Agreement among Buyer Group, Sellers and the
Escrow Agent, to be executed and delivered at the Closing in the form attached
hereto as Exhibit A.
 
“Escrow Amount” means the sum of Five Hundred Thousand Dollars ($500,000) to be
deposited with the Escrow Agent and held in escrow pursuant to the Escrow
Agreement, provided that, upon the earlier of the (i) Sellers’ delivery of the
Tax Clearance Certificates required pursuant to Section 6.13 or (ii) the
eighteen-month anniversary of the Closing Date, the Escrow Agent shall release
the sum of Two Hundred Thousand Dollars ($200,000) directly to the Sellers in
accordance with terms contained in the Escrow Agreement (except to the extent
that the Escrow Agreement requires any such amounts to continue to be held in
escrow).
 
“Excluded Assets” has the meaning set forth in Section 2.02.
 
“Excluded Contracts” has the meaning set forth in Section 2.02(a).
 
“Excluded Liabilities” has the meaning set forth in Section 2.04.
 
“FD&M” has the meaning set forth in the preamble.
 
“Financial Statements” has the meaning set forth in Section 4.04.
 
 “GAAP” means United States generally accepted accounting principles in effect
from time to time.
 
“Governmental Authority” means any federal, state, local or foreign government
or political subdivision thereof, or any agency or instrumentality of such
government or political subdivision, or any self-regulated organization or other
non-governmental regulatory authority or quasi-governmental authority (to the
extent that the rules, regulations or orders of such organization or authority
have the force of Law), or any arbitrator, court or tribunal of competent
jurisdiction.
 
 
7

--------------------------------------------------------------------------------

 
 
“Governmental Order” means any order, writ, judgment, injunction, decree,
stipulation, determination or award entered by or with any Governmental
Authority.
 
“Hazardous Materials” means: (a) any material, substance, chemical, waste,
product, derivative, compound, mixture, solid, liquid, mineral or gas, in each
case, whether naturally occurring or manmade, that is hazardous, acutely
hazardous, toxic, or words of similar import or regulatory effect under
Environmental Laws; and (b) any petroleum or petroleum-derived products, radon,
radioactive materials or wastes, asbestos in any form, lead or lead-containing
materials, urea formaldehyde foam insulation and polychlorinated biphenyls.
 
“Indemnified Party” has the meaning set forth in Section 8.05.
 
“Indemnifying Party” has the meaning set forth in Section 8.05.
 
 “Insurance Policies” has the meaning set forth in Section 4.16.
 
“Intellectual Property” means all of the following and similar intangible
property and related proprietary rights, interests and protections, however
arising, pursuant to the Laws of any jurisdiction throughout the world: (a)
trademarks, service marks, trade names, fictitious names, name registrations,
corporate names used by the Sellers, brand names, logos, trade dress and other
proprietary indicia of goods and services, whether registered, unregistered or
arising by Law, and all registrations and applications for registration of such
trademarks, including intent-to-use applications, and all issuances, extensions
and renewals of such registrations and applications; (b) internet domain names,
whether or not trademarks, registered in any generic top level domain by any
authorized private registrar or Governmental Authority; (c) original works of
authorship in any medium of expression, whether or not published, all copyrights
(whether registered, unregistered or arising by Law), all registrations and
applications for registration of such copyrights, and all issuances, extensions
and renewals of such registrations and applications; (d) confidential
information, formulas, designs, devices, technology, know-how, research and
development, inventions, methods, processes, compositions and other trade
secrets, whether or not patentable; and (e) patented and patentable designs and
inventions, all design, plant and utility patents, letters patent, utility
models, pending patent applications and provisional applications and all
issuances, divisions, continuations, continuations-in-part, reissues,
extensions, reexaminations and renewals of such patents and applications.
 
“Intellectual Property Assets” means all Intellectual Property that is owned by
Sellers including, without limitation, all Intellectual Property used in or
necessary for the conduct of the Business as currently conducted.
 
“Intellectual Property Assignments” has the meaning set forth in Section
3.02(a)(iv).
 
“Intellectual Property Licenses” means all licenses, sublicenses and other
agreements by or through which other Persons, including Sellers’ Affiliates,
grant any of Sellers the exclusive or non-exclusive rights or interests in or to
any Intellectual Property that is used in or necessary for the conduct of the
Business as currently conducted.
 
 
8

--------------------------------------------------------------------------------

 
 
“Intellectual Property Registrations” means all Intellectual Property Assets
that are subject to any issuance, registration, application or other filing by,
to or with any Governmental Authority or authorized private registrar in any
jurisdiction, including registered trademarks, domain names and copyrights,
issued and reissued patents and pending applications for any of the foregoing.
 
“Interim Balance Sheet” has the meaning set forth in Section 4.04.
 
“Interim Balance Sheet Date” has the meaning set forth in Section 4.04.
 
“Interim Financial Statements” has the meaning set forth in Section 4.04.
 
“Inventory” has the meaning set forth in Section 2.01(c).
 
“Knowledge of the Buyer Group or Buyer Group's Knowledge” or any other similar
knowledge qualification, means the actual knowledge of Andrew Prince.
 
“Knowledge of Sellers or Sellers’ Knowledge” or any other similar knowledge
qualification, means the actual knowledge of Rich McVaugh, Penny Griffith, Brain
Corcoran  and Frank Shields.
 
“Law” means any statute, law, ordinance, regulation, rule, code, order,
constitution, treaty, common law, judgment, decree, other requirement or rule of
law of any Governmental Authority.
 
“Leased Real Property” has the meaning set forth in Section 4.11(b).
 
“Leases” has the meaning set forth in Section 4.11(b).
 
“Liabilities” means liabilities, obligations or commitments of any nature
whatsoever, asserted or unasserted, known or unknown, absolute or contingent,
accrued or unaccrued, matured or unmatured or otherwise.
 
“Losses” means losses, damages, liabilities, deficiencies, Actions, judgments,
interest, awards, penalties, fines, costs or expenses of whatever kind,
including reasonable attorneys' fees and the cost of enforcing any right to
indemnification hereunder and the cost of pursuing any insurance providers;
provided, however, that “Losses” shall not include punitive, special,
incidental  or consequential damages, except in the case of fraud or to the
extent actually awarded to a Governmental Authority or other third party.
 
“Material Adverse Effect” means any event, occurrence, fact, condition or change
that is, or could reasonably be expected to become, individually or in the
aggregate, materially adverse to (a) the business, results of operations,
condition (financial or otherwise) or assets of the Business, taken as a whole,
(b) the value of the Purchased Assets, taken as a whole, or (c) the ability of
Sellers to consummate the transactions contemplated hereby on a timely basis;
provided, however, that “Material Adverse Effect” shall not include any event,
occurrence, fact, condition, or change, directly or indirectly, arising out of
or attributable to: (i) any changes, conditions or effects in the United States
economies or securities or financial markets in general; (ii) changes,
conditions or effects that generally affect the industries in which the Business
operates; (iii) any change, effect or circumstance resulting from an action
required or permitted by this Agreement, except pursuant to Section 4.03 and
Section 6.07; or (iv) conditions caused by acts of terrorism or war (whether or
not declared); provided further, however, that any event, occurrence, fact,
condition, or change referred to in clauses (i), (ii) or (iv) immediately above
shall be taken into account in determining whether a Material Adverse Effect has
occurred or could reasonably be expected to occur to the extent that such event,
occurrence, fact, condition, or change has a disproportionate effect on the
Business compared to other participants in the industries in which the Business
operates.
 
 
9

--------------------------------------------------------------------------------

 
 
“Material Contracts” has the meaning set forth in Section 4.07(a).
 
“Material Customers” has the meaning set forth in Section 4.15(a).
 
“Material Suppliers” has the meaning set forth in Section 4.15(b).
 
“McVaugh Employment Agreement” has the meaning set forth in Section 3.02(a)(vi).
 
“Multi-employer Plan” has the meaning set forth in Section 4.20(c).
 
“Permits” means all permits, licenses, franchises, approvals, authorizations,
registrations, certificates, variances and similar rights obtained, or required
to be obtained, from Governmental Authorities.
 
“Permitted Encumbrances” has the meaning set forth in Section 4.09.
 
“Person” means an individual, corporation, partnership, joint venture, limited
liability company, Governmental Authority, unincorporated organization, trust,
association or other entity.
 
“Post-Closing Tax Period” means any taxable period beginning on or after the
Closing Date and, with respect to any taxable period beginning before and ending
after the Closing Date, the portion of such taxable period beginning after the
Closing Date.
 
“Pre-Closing Tax Period” means any taxable period ending before the Closing Date
and, with respect to any taxable period beginning before and ending after the
Closing Date, the portion of such taxable period ending on and including the
Closing Date.
 
 “Purchased Assets” has the meaning set forth in Section 2.01.
 
 
10

--------------------------------------------------------------------------------

 
 
“Qualified Benefit Plan” has the meaning set forth in Section 4.20(c).
 
 “Release” means any actual or threatened release, spilling, leaking, pumping,
pouring, emitting, emptying, discharging, injecting, escaping, leaching,
dumping, abandonment, disposing or allowing to escape or migrate into or through
the environment (including, without limitation, ambient air (indoor or outdoor),
surface water, groundwater, land surface or subsurface strata or within any
building, structure, facility or fixture).
 
“Representative” means, with respect to any Person, any and all directors,
officers, employees, consultants, financial advisors, counsel, accountants and
other agents of such Person.
 
“Sellers” has the meaning set forth in the preamble.
 
“Seller Basket Exclusions” has the meaning set forth in Section 8.04(b)
 
“Seller Government Contract” has the meaning set forth in Section 4.08(a).
 
“Seller Government Subcontract” has the meaning set forth in Section 4.08(a).
 
“Seller Indemnitees” has the meaning set forth in Section 8.03.
 
“Sellers’ Closing Certificate” has the meaning set forth in Section 7.02(i).
 
“Sub 1” has the meaning set forth in the Preamble.
 
“Sub 2” has the meaning set forth in the Preamble.
 
“Tangible Personal Property” has the meaning set forth in Section 2.01(f).
 
“Tax Clearance Certificate(s)” has the meaning set forth in Section 6.13
 
“Taxes” means all federal, state, local, foreign and other income, gross
receipts, sales, use, production, ad valorem, transfer, documentary, franchise,
registration, profits, license, lease, service, service use, withholding,
payroll, employment, unemployment, estimated, excise, severance, environmental,
stamp, occupation, premium, property (real or personal), real property gains,
windfall profits, customs, duties or other taxes, fees, assessments or charges
of any kind whatsoever, together with any interest, additions or penalties with
respect thereto and any interest in respect of such additions or penalties.
 
“Tax Return” means any return, declaration, report, claim for refund,
information return or statement or other document relating to Taxes, including
any schedule or attachment thereto, and including any amendment thereof.
 
 “Third Party Claim” has the meaning set forth in Section 8.05(a).
 
“Third Party Expenses” has the meaning set forth in Section 2.04(a).
 
 
11

--------------------------------------------------------------------------------

 
 
“Trade Payables Amount” has the meaning set forth in Section 2.03(a).
 
“Trade Payables Schedule” has the meaning set forth in Section 2.03(a).
 
“Transaction Documents” means this Agreement, the Escrow Agreement, the Bills of
Sale, the Assignment and Assumption Agreements, Intellectual Property
Assignments, Assignment and Assumption of Leases, and the other agreements,
instruments and documents required to be delivered at the Closing.
 
“Union” has the meaning set forth in Section 4.21(b).
 
“Unpaid Third Party Expenses Amount” has the meaning set forth in Section 2.05.
 
“WARN Act” means the federal Worker Adjustment and Retraining Notification Act
of 1988, and similar state, local and foreign laws related to plant closings,
relocations, mass layoffs and employment losses.
 
ARTICLE II
Purchase and Sale
 
Section 2.01 Purchase and Sale of Assets. Subject to the terms and conditions
set forth herein, at the Closing, Sellers shall sell, assign, transfer, convey
and deliver to Buyer Group, and Buyer Group shall purchase from Sellers, free
and clear of any Encumbrances other than Permitted Encumbrances, all of Sellers’
right, title and interest in, to and under all of the Sellers’ assets,
properties and rights of every kind and nature and in whatever form, whether
real, personal or mixed, tangible or intangible (including goodwill), wherever
located and whether now existing or hereafter acquired (other than the Excluded
Assets) (collectively, the “Purchased Assets”), including, without limitation,
the following:
 
(a) cash and cash equivalents;
 
(b) all accounts or notes receivable held by Sellers, and any security, claim,
remedy or other right related to any of the foregoing (“Accounts Receivable”);
 
(c) all inventory, finished goods, raw materials, work in progress, packaging,
supplies, parts and other inventories (“Inventory”);
 
(d) all Contracts, including, without limitation all Intellectual Property
Licenses and those Contracts set forth in Section 2.01(d) of the Disclosure
Schedules (the “Assigned Contracts”);
 
(e) all Intellectual Property Assets;
 
(f) all furniture, fixtures, equipment, machinery, tools, vehicles, office
equipment, supplies, computers, telephones and other tangible personal property
(the “Tangible Personal Property”);
 
(g) all Leased Real Property;
 
 
12

--------------------------------------------------------------------------------

 
 
(h) all Permits, including Environmental Permits, which are held by any of
Sellers and required for the conduct of the Business as currently conducted or
for the ownership and use of the Purchased Assets to the extent assignable to
Buyer Group, including, without limitation, those listed on Section 4.18(b) and
Section 4.19(b) of the Disclosure Schedules;
 
(i) all rights to any Actions of any nature available to Sellers to the extent
related to the Business, the Purchased Assets or the Assumed Liabilities,
whether arising by way of counterclaim or otherwise, except for those Actions
related to the Excluded Assets;
 
(j) all prepaid expenses, credits, advance payments, claims, security, refunds,
rights of recovery, rights of set-off, rights of recoupment, deposits, charges,
sums and fees (including any such item relating to the payment of Taxes);
 
(k) all of Sellers’ rights under warranties, indemnities and all similar rights
against third parties to the extent related to any Purchased Assets;
 
(l) all insurance benefits, including rights and proceeds, arising from or
relating to the Business, the Purchased Assets or the Assumed Liabilities,
except for those benefits related to the Excluded Assets;
 
(m) originals, or where not available, copies, of all books and records,
including, but not limited to, books of account, ledgers and general, tax,
financial and accounting records, machinery and equipment maintenance files,
customer lists, customer purchasing histories, price lists, distribution lists,
supplier lists, production data, quality control records and procedures,
customer complaints and inquiry files, research and development files, records
and data (including all correspondence with any Governmental Authority), sales
material and records (including pricing history, total sales, terms and
conditions of sale, sales and pricing policies and practices), strategic plans,
internal financial statements, marketing and promotional surveys, and research
and intellectual property files relating to the Intellectual Property Assets and
the Intellectual Property Licenses (“Books and Records”);
 
(n) any Benefit Plans that provide health care coverage to the extent such
coverage relates to periods after the Closing; and
 
(o) all goodwill and the going concern value of the Business.
 
Notwithstanding the foregoing, the transfer of the Purchased Assets pursuant to
this Agreement shall not include the assumption of any Liabilities relating to
the Purchased Assets unless one of the members of the Buyer Group expressly
assumes such Liabilities pursuant to Section 2.03.
 
Section 2.02 Excluded Assets. Notwithstanding the foregoing, the Purchased
Assets shall not include the following assets (collectively, the “Excluded
Assets”):
 
(a) those Contracts, if any, that are set forth in Section 2.02(a) of the
Disclosure Schedules (the “Excluded Contracts”);
 
 
13

--------------------------------------------------------------------------------

 
 
(b) the corporate seals, organizational documents, minute books, stock books,
Tax Returns, books of account or other records having to do with the corporate
organization of Sellers;
 
(c) all Benefit Plans (other than any health care plans to the extent such
coverage relates to periods after the Closing) and assets attributable thereto;
 
(d) the assets, properties and rights specifically set forth on Section 2.02(d)
of the Disclosure Schedules;
 
(e) all rights to any Actions of any nature available to Sellers to the extent
currently related to the Excluded Assets, whether arising by way of counterclaim
or otherwise;
 
(f) all insurance benefits, including rights and proceeds, arising from or
relating to benefits related to the Excluded Assets or Excluded Liabilites;
 
(g) the rights which accrue or will accrue to Sellers under the Transaction
Documents.
 
Section 2.03 Assumed Liabilities. Subject to the terms and conditions set forth
herein, the applicable members of the Buyer Group, on a joint and several basis,
shall assume and agree to pay, perform and discharge only the following
Liabilities of Sellers (collectively, the “Assumed Liabilities”), and no other
Liabilities:
 
(a) all trade accounts payable of Sellers to third parties (but not any overage
payables) in connection with the Business that remain unpaid, are not more than
sixty (60) days from the invoice date as of the Closing Date, and that either
are reflected on the Interim Balance Sheet Date or arose in the ordinary course
of business consistent with past practice since the Interim Balance Sheet Date,
provided that under no circumstances shall such trade payables assumed include
debt, loans, or credit facilities of the Seller or the Business, in each case
that are owing to financial institutions and further provided that the name of
the payee and the amount of such trade payables (such amount, the “Trade
Payables Amount”), in each case as of the Closing, are listed on Section 2.03(a)
of the Disclosure Schedules (the “Trade Payables Schedule”);
 
(b) all Liabilities in respect of the Assigned Contracts but only to the extent
that such Liabilities thereunder are required to be performed after the Closing
Date, were incurred in the ordinary course of business and do not relate to any
failure to perform, improper performance, breach of warranty or other breach,
default or violation by Sellers on or prior to the Closing under the Assigned
Contracts; and
 
(c) customer deposits relating to current work in process or the purchase of
current inventory as set forth on Schedule 2.03(c) of the Disclosure Schedules.
 
Section 2.04 Excluded Liabilities. Notwithstanding the provisions of Section
2.03 or any other provision in this Agreement to the contrary, no member of the
Buyer Group shall assume nor shall any one of them be responsible to pay,
perform or discharge any Liabilities of Sellers or any of their Affiliates of
any kind or nature whatsoever other than the Assumed Liabilities (the “Excluded
Liabilities”). Sellers shall, and shall cause each of their Affiliates to, pay
and satisfy in due course all Excluded Liabilities which they are obligated to
pay and satisfy. Without limiting the generality of the foregoing, the Excluded
Liabilities shall include, but not be limited to, the following:
 
 
14

--------------------------------------------------------------------------------

 
 
(a) any Liabilities of Sellers arising or incurred in connection with the
negotiation, preparation, investigation and performance of this Agreement, the
other Transaction Documents and the transactions contemplated hereby and
thereby, including, without limitation, fees and expenses of counsel,
accountants, consultants, advisers and others (collectively, “Third Party
Expenses”);
 
(b) any Liability for (i) Taxes of Sellers (or any stockholder or Affiliate of
Sellers) or relating to the Business, the Purchased Assets or the Assumed
Liabilities for any Pre-Closing Tax Period; (ii) Taxes that arise out of the
consummation of the transactions contemplated hereby or that are the
responsibility of Sellers pursuant to Section 6.12; or (iii) other Taxes of
Sellers (or any stockholder or Affiliate of Sellers) of any kind or description
(including any Liability for Taxes of Sellers (or any stockholder or Affiliate
of Sellers) that becomes a Liability of one of the members of the Buyer Group
under any common law doctrine of de facto merger or transferee or successor
liability or otherwise by operation of contract or Law);
 
(c) any Liabilities relating to or arising out of the Excluded Assets;
 
(d) any Liabilities in respect of any pending Action, or to Sellers’ Knowledge
in respect of any threatened Action, in each case arising out of, relating to or
otherwise in respect of the operation of the Business or the Purchased Assets to
the extent such Action relates to such operation on or prior to the Closing
Date;
 
(e) any product Liability or similar claim for injury to a Person or property
which arises out of or is based upon any express or implied representation,
warranty, agreement or guaranty made by Sellers, or by reason of the improper
performance or malfunctioning of a product, improper design or manufacture,
failure to adequately package, label or warn of hazards or other related product
defects of any products at any time manufactured or sold or any service
performed by Sellers, provided that such claim arises out of or relates to the
operation of the Business or the Purchased Assets on or prior to the Closing
Date;
 
(f) any recall, design defect or similar claims of any products manufactured or
sold or any service performed by Sellers, provided that such claim arises out of
or relates to the operation of the Business or the Purchased Assets on or prior
to the Closing Date;
 
(g) any Liabilities of Sellers arising under or in connection with any Benefit
Plan providing benefits to any present or former employee of Sellers, except for
any Liabilities relating to periods after the Closing with respect to any
Benefit Plans providing health care benefits;
 
(h) any Liabilities of Sellers for any present or former employees, officers,
directors, retirees, independent contractors or consultants of Sellers,
including, without limitation, any Liabilities associated with any claims for
wages or other benefits, bonuses, accrued vacation, workers' compensation,
severance, retention, termination or other payments;
 
 
15

--------------------------------------------------------------------------------

 
 
(i) any Environmental Claims, or Liabilities under Environmental Laws, to the
extent arising out of or relating to facts, circumstances or conditions existing
on or prior to the Closing or otherwise to the extent arising out of any actions
or omissions of Sellers;
 
(j) any trade accounts payable of Sellers to third parties not expressly assumed
pursuant to Section 2.03(a);
 
(k) any Liabilities to indemnify, reimburse or advance amounts to any present or
former officer, director, employee or agent of Sellers (including with respect
to any breach of fiduciary obligations by same), except for indemnification of
same pursuant to Section 8.03 as Seller Indemnitees;
 
(l) any Liabilities under the Excluded Contracts;
 
(m) any Liabilities associated with debt, loans or credit facilities of Sellers
and/or the Business owing to financial institutions; and
 
(n) any Liabilities arising out of, in respect of or in connection with the
failure by Sellers or any of their Affiliates to comply with any Law or
Governmental Order.
 
Section 2.05 Aggregate Purchase Price. The aggregate purchase price (the
“Aggregate Purchase Price”) for the Purchased Assets shall be Nine Million Eight
Hundred Fourteen Thousand Dollars (9,814,000); provided that, (i) in the event
that the Adjustment Amount is greater than zero, the Aggregate Purchase Price
shall be increased by the Adjustment Amount and (ii) in the event that the
Adjustment Amount is less than zero, the Aggregate Purchase Price shall be
decreased by the Adjustment Amount.  The Aggregate Purchase Price shall be paid
as follows:
 
(a) The Buyer Group shall pay on behalf of the Sellers, via wire transfer or
other immediately available funds, the Bank Payoff Amount;
 
(b) The Buyer Group shall, at the Closing, assume the Trade Payables Amount in
accordance with the terms and conditions set forth in the Assignment and
Assumption Agreements;
 
(c) The Buyer Group shall pay on behalf of the Sellers, via wire transfer or
other immediately available funds, the total Third Party Expenses set forth on
Section 2.05 of the Disclosure Schedules (the “Unpaid Third Party Expenses
Amount”) (which Schedule shall list all Third Party Expenses and shall
specifically confirm that no Third Party Expenses have been paid by Sellers
prior to the Closing);
 
(d) The Buyer Group shall deposit the Escrow Amount via wire transfer or other
immediately available funds into an account designated by the Escrow Agent,
which Escrow Amount shall be held and distributed in accordance with the terms
of the Escrow Agreement to satisfy any and all claims made by any members of the
Buyer Group or any other Buyer Indemnitee against Sellers pursuant to Article
VIII; and
 
 
16

--------------------------------------------------------------------------------

 
 
(e) The Buyer Group shall pay the balance of the Aggregate Purchase Price to the
Sellers at the Closing, via wire transfer of immediately available funds to an
account or to the accounts designated in writing by Sellers to Buyer Group no
later than two (2) Business Days prior to the Closing Date.
 
For avoidance of any doubt, the Aggregate Purchase Price shall be paid by the
Buyer Group by virtue of the Buyer Group paying, or assuming, as applicable, the
amounts set forth in Sections 2.05(a-e) above.
 
Section 2.06 Intentionally Omitted
 
Section 2.07 Allocation of Aggregate Purchase Price. Sellers and Buyer Group
agree that the Aggregate Purchase Price and the Assumed Liabilities (plus other
relevant items) shall be allocated among the Purchased Assets for all purposes
(including Tax and financial accounting) in a manner consistent with the form of
allocation schedule prepared by the Buyer Group, which has been approved and
accepted by the Sellers and is attached hereto as Exhibit B (the “Allocation
Schedule”).  The parties hereto agree that the allocation of the Purchase Price
is intended to comply with the allocation method required by Section 1060 of the
Code.  Within thirty (30) days following the Closing Date, the Buyer Group shall
deliver an updated Allocation Schedule, prepared in a manner consistent with
Exhibit B.  The Sellers may dispute the updated Allocation Schedule within
fifteen (15) days after Buyer Group delivers the updated Allocation Schedule to
the Sellers by delivering written notice to the Buyer Group that the Sellers do
not agree with the updated Allocation Schedule because it is inconsistent with
the form of Allocation Schedule attached as Exhibit B.  If the Sellers do not
dispute, in writing, the updated Allocation Schedule within such time period,
then the updated Allocation Schedule shall be deemed to be accepted by the
Sellers and shall be binding on all parties.  Any dispute by the Sellers as to
the correctness of the Allocation Schedule (in accordance with the foregoing
dispute procedure) shall be resolved by independent nationally recognized
accountants mutually agreeable to the parties.  To the extent the allocation
proposed by Seller is closer to the final allocation determined by the
independent accountant, the fees of the independent accountant shall be paid
100% by Buyer Group, and to the extent the allocation proposed by Buyer Group is
closer to the final allocation determined by the independent accountant, the
fees of the independent accountant shall be paid 100% by Sellers.  Sellers shall
file all Tax Returns (including amended returns and claims for refund) and
information reports in a manner consistent with the Allocation Schedule. Any
adjustments to the Aggregate Purchase Price made pursuant to this Agreement
shall be allocated in a manner consistent with the Allocation Schedule.
 
Section 2.08 Third Party Consents. To the extent that Sellers’ rights under any
Contract or Permit constituting a Purchased Asset, or any other Purchased Asset,
may not be assigned to the applicable member of the Buyer Group without the
consent of another Person which has not been obtained, this Agreement shall not
constitute an agreement to assign the same if an attempted assignment would
constitute a breach thereof or be unlawful, and Sellers, at their expense, shall
use their reasonable best efforts to obtain any such required consent(s) as
promptly as possible. If any such consent shall not be obtained or if any
attempted assignment would be ineffective or would impair the applicable member
of Buyer Group's rights under the Purchased Asset in question so that the
applicable member of Buyer Group would not in effect acquire the benefit of all
such rights, Sellers, to the maximum extent permitted by law and the Purchased
Asset, shall act after the Closing as Buyer Group's agent in order to obtain for
it the benefits thereunder and shall cooperate, to the maximum extent permitted
by Law and the Purchased Asset, with Buyer Group in any other reasonable
arrangement designed to provide such benefits to Buyer Group. Notwithstanding
any provision in this Section 2.08 to the contrary, Buyer Group shall not be
deemed to have waived its rights under Section 7.02(d) hereof unless and until
Buyer Group either provides written waivers thereof or elects to proceed to
consummate the transactions contemplated by this Agreement at Closing.
 
 
17

--------------------------------------------------------------------------------

 
 
ARTICLE III
Closing
 
Section 3.01 Closing. Subject to the terms and conditions of this Agreement, the
consummation of the transactions contemplated by this Agreement (the “Closing”)
shall take place at the offices of LeClairRyan, 1037 Raymond Boulevard,
Sixteenth Floor at 10:00 am, Eastern Standard Time, on the second Business Day
after all of the conditions to Closing set forth in Article VII are either
satisfied or waived (other than conditions which, by their nature, are to be
satisfied on the Closing Date) but not earlier than May 24, 2012, or at such
other time, date or place as Sellers and Buyer Group may mutually agree upon in
writing.  The date on which the Closing is to occur is herein referred to as the
“Closing Date.”  The Closing shall be effective as of 12:00 am on the date of
the Closing.
 
Section 3.02 Closing Deliverables.
 
(a) At the Closing, Sellers shall deliver to Buyer Group the following:
 
(i) the Escrow Agreement duly executed by Sellers;
 
(ii) (A) a bill of sale transferring to Sub 1 all Tangible Personal Property, as
it relates to Business 1, (B) a bill of sale transferring to Sub 2 all Tangible
Personal Property as it relates to Business 2; and (C) one or more other bills
of sale transferring all other Purchased Assets that are Tangible Personal
Property to Buyer Parent or any other entity designated by Buyer Parent
(collectively, the “Bills of Sale”), in each case in form and substance
satisfactory to Buyer Group and duly executed by Sellers;
 
(iii) (A) an assignment and assumption agreement assigning to Sub 1 all
Purchased Assets (with Sub 1 assuming all Assumed Liabilities) as they relate to
Business 1; (B) an assignment and assumption agreement assigning to Sub 2 all
Purchased Assets (with Sub 2 assuming all Assumed Liabilities) as they relate to
Business 2; and (C) (A) an assignment and assumption agreement assigning to
Buyer Parent or any other entity designated by Buyer Parent all other Purchased
Assets (with Buyer Parent or its designee assuming all other Assumed
Liabilities) (collectively, the “Assignment and Assumption Agreements”), in each
case in form and substance satisfactory to Buyer Group and duly executed by
Sellers;
 
(iv) assignments in form and substance satisfactory to Buyer Group (the
“Intellectual Property Assignments”) and duly executed by Sellers, transferring
all of Sellers’ right, title and interest in and to the Intellectual Property
Assets and the Intellectual Property Licenses, (A) to Sub 1, as it relates to
Business 1; (B) to Sub 2, as it relates to Business 2; and (C) to Buyer Parent
or to any other entity designated by Buyer Parent as it relates to any other
Intellectual Property Assets and any other Intellectual Property Licenses;
 
(v) with respect to each Lease, an Assignment and Assumption of Lease in form
and substance satisfactory to Buyer Parent (each, an “Assignment and Assumption
of Lease”) and duly executed by Sellers;
 
(vi) an employment agreement executed by Rich McVaugh, relating to his
employment with Buyer Group after the Closing in form and substance acceptable
to Buyer Group (the “McVaugh Employment Agreement”);
 
(vii) the Sellers’ Closing Certificate;
 
(viii) the certificate(s) of the Secretary or Assistant Secretary of Sellers
required by Section 7.02(j);
 
(ix) evidence that the Sellers’ domain names have been assigned and transferred
to the applicable members of the Buyer Group;
 
(x) evidence that the Sellers have changed their corporate names to other names
that are not confusingly similar, in Buyer Group’s sole and absolute discretion,
with the corporate names that the Buyer Group is purchasing as part of the
Intellectual Property Assets;
 
(xi) the Disclosure Schedule required pursuant to Section 2.03(a) of this
Agreement listing the trade payables being assumed as part of the Assumed
Liabilities and the amounts owed on such trade payables as of the Closing;
 
 
18

--------------------------------------------------------------------------------

 
 
(xii) a payoff letter from the Sellers’ lending institution evidencing the Bank
Payoff Amount;
 
(xiii) the Disclosure Schedule required pursuant to Section 2.05 of this
Agreement; and
 
(xiv) such other customary instruments of transfer, assumption, filings or
documents, in form and substance reasonably satisfactory to Buyer Group, as may
be required to give effect to this Agreement.
 
(b) At the Closing, Buyer Group shall deliver to Sellers the following:
 
(i) the Aggregate Purchase Price less the Bank Payoff Amount, the Trade Payables
Amount, the Unpaid Third Party Expenses Amount and the Escrow Amount, delivered
by wire transfer to an account specified by the Sellers at least three (3) days
prior to the Closing Date;
 
(ii) the Escrow Agreement duly executed by Buyer Group;
 
(iii) the Assignment and Assumption Agreements duly executed by the applicable
members of the Buyer Group;
 
(iv) with respect to each Lease, an Assignment and Assumption of Lease duly
executed by the applicable member of the Buyer Group;
 
(v) the McVaugh Employment Agreement duly executed by the applicable members of
the Buyer Group
 
(vi) the Buyer Group Closing Certificate;
 
(vii) the certificate(s) of the Secretary or Assistant Secretary of each member
of the Buyer Group required by Section 7.03(h) and Section 7.03(i).
 
(c) At the Closing, Buyer Group shall deliver the Escrow Amount to the Escrow
Agent pursuant to the Escrow Agreement.
 
(d) At the Closing, Buyer Group shall pay the Bank Payoff Amount and the Unpaid
Third Party Expenses Amount in accordance with Section 2.05.
 
 
19

--------------------------------------------------------------------------------

 
 
ARTICLE IV
Representations and warranties of Sellers
 
Except as set forth in the Disclosure Schedules (any information disclosed under
any subsection number of the Disclosure Schedules shall be deemed to be
disclosed and incorporated in any other subsection of the Disclosure Schedules
where such disclosure would be reasonably appropriate (whether or not specific
cross-references are made)), Sellers, jointly and severally, represent and
warrant to Buyer Group that the statements contained in this Article IV are true
and correct as of the date hereof.
 
Section 4.01 Organization and Qualification of Sellers. Each Seller is a
corporation duly organized, validly existing and in good standing under the Laws
of the state of incorporation for such Seller set forth in the preamble to this
Agreement and each Seller has full corporate power and authority to own, operate
or lease the properties and assets now owned, operated or leased by it and to
carry on the Business as currently conducted by each such Seller. Section 4.01
of the Disclosure Schedules sets forth each jurisdiction in which each Seller is
licensed or qualified to do business, and each Seller is duly licensed or
qualified to do business and is in good standing in each jurisdiction in which
the ownership of the Purchased Assets or the operation of the Business, as
currently conducted and as it relates to such Seller, makes such licensing or
qualification necessary, except where such failure to qualify or become licensed
would not reasonably be expected to have a Material Adverse Effect.
 
Section 4.02 Authority of Sellers. Each Seller has full corporate power and
authority to enter into this Agreement and the other Transaction Documents to
which each such Seller is a party, to carry out its obligations hereunder and
thereunder and to consummate the transactions contemplated hereby and thereby.
The execution and delivery by each Seller of this Agreement and any other
Transaction Document to which each such Seller is a party, the performance by
each Seller of its obligations hereunder and thereunder and the consummation by
each Seller of the transactions contemplated hereby and thereby have been duly
authorized by all requisite corporate action on the part of each Seller. This
Agreement has been duly executed and delivered by each Seller, and (assuming due
authorization, execution and delivery by Buyer Group) this Agreement constitutes
a legal, valid and binding obligation of each Seller enforceable against each
Seller in accordance with its terms, except as the enforceability thereof may be
limited by any applicable bankruptcy, reorganization, insolvency or other laws
affecting creditors’ rights generally or by general principles of equity. When
each other Transaction Document to which each Seller is or will be a party has
been duly executed and delivered by the applicable Sellers (assuming due
authorization, execution and delivery by each other party (other than the
Sellers) thereto), such Transaction Document will constitute a legal and binding
obligation of the applicable Sellers enforceable against them in accordance with
its terms, except as the enforceability thereof may be limited by any applicable
bankruptcy, reorganization, insolvency or other laws affecting creditors’ rights
generally or by general principles of equity.
 
Section 4.03 No Conflicts; Consents. The execution, delivery and performance by
each Seller of this Agreement and the other Transaction Documents to which it is
a party, and the consummation of the transactions contemplated hereby and
thereby, do not and will not: (a) conflict with or result in a violation or
breach of, or default under, any provision of the certificate of incorporation,
by-laws or other organizational documents of each such Seller; (b) conflict with
or result in a violation or breach of any provision of any Law or Governmental
Order applicable to each such Seller, the Business or the Purchased Assets; (c)
except as set forth in Section 4.03 of the Disclosure Schedules and except for
non-material Permits, require the consent, notice or other action by any Person
under, conflict with, result in a violation or breach of, constitute a default
or an event that, with or without notice or lapse of time or both, would
constitute a default under, result in the acceleration of or create in any party
the right to accelerate, terminate, modify or cancel any Contract or Permit to
which any of Sellers is a party or by which any of Sellers or the Business is
bound or to which any of the Purchased Assets are subject (including any
Assigned Contract); or (d) result in the creation or imposition of any
Encumbrance other than Permitted Encumbrances on the Purchased Assets. No
material consent, approval, Permit, Governmental Order, declaration or filing
with, or notice to, any Governmental Authority is required by or with respect to
each Seller in connection with the execution and delivery of this Agreement or
any of the other Transaction Documents and the consummation of the transactions
contemplated hereby and thereby, except as set forth in Section 4.03 of the
Disclosure Schedules.
 
 
20

--------------------------------------------------------------------------------

 
 
Section 4.04 Financial Statements. Complete copies of the audited financial
statements consisting of the balance sheet of the Business as at June 30 in each
of the years 2009, 2010, and 2011 and the related statements of income and
retained earnings, stockholders' equity and cash flow for the years then ended
(the “Audited Financial Statements”), and unaudited financial statements
consisting of the balance sheet of the Business as at April 30, 2012 and the
related statements of income and retained earnings, stockholders' equity and
cash flow for the eight month period then ended (the “Interim Financial
Statements” and together with the Audited Financial Statements, the “Financial
Statements”) are included in the Disclosure Schedules. The Financial Statements
have been prepared in accordance with GAAP applied on a consistent basis
throughout the period involved, subject, in the case of the Interim Financial
Statements, to normal and recurring year-end adjustments (the effect of which
will not be materially adverse) and the absence of notes (that, if presented,
would not differ materially from those presented in the Audited Financial
Statements). The Financial Statements are based on the books and records of the
Business, and fairly present in all material respects the financial condition of
the Business as of the respective dates they were prepared and the results of
the operations of the Business for the periods indicated. The balance sheet of
the Business as of June 30, 2011 is referred to herein as the “Balance Sheet”
and the date thereof as the “Balance Sheet Date” and the balance sheet of the
Business as of April, 30, 2012 is referred to herein as the “Interim Balance
Sheet” and the date thereof as the “Interim Balance Sheet Date.” Each Seller
maintains a standard system of accounting for the Business established and
administered in accordance with GAAP.
 
Section 4.05 [Intentionally Omitted].
 
Section 4.06 Absence of Certain Changes, Events and Conditions. Except as set
forth in Section 4.06 of the Disclosure Schedules, since the Balance Sheet Date,
and other than in the ordinary course of business consistent with past practice,
there has not been any:
 
(a) event, occurrence or development that has had, or could reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect;
 
(b) material change in any method of accounting or accounting practice for the
Business, except as required by GAAP or as disclosed in the notes to the
Financial Statements;
 
(c) material change in practices and procedures with respect to collection of
Accounts Receivable, establishment of reserves for uncollectible Accounts
Receivable, accrual of Accounts Receivable, inventory control, prepayment of
expenses, payment of trade accounts payable, accrual of other expenses, deferral
of revenue and acceptance of customer deposits;
 
(d) entry into any Contract that would constitute a Material Contract;
 
(e) transfer, assignment, sale or other disposition of any of the Purchased
Assets shown or reflected in the Balance Sheet, except for the sale of Inventory
in the ordinary course of business;
 
(f) cancellation of any debts or claims or amendment, termination or waiver of
any rights constituting Purchased Assets;
 
 
21

--------------------------------------------------------------------------------

 
 
(g) transfer, assignment or grant of any license or sublicense of any material
rights under or with respect to any Intellectual Property Assets or Intellectual
Property Licenses;
 
(h) material damage, destruction or loss, or any material interruption in use,
of any Purchased Assets, whether or not covered by insurance;
 
(i) acceleration, termination, material modification to or cancellation of any
Assigned Contract or Permit;
 
(j) material capital expenditures which would constitute an Assumed Liability;
 
(k) imposition of any Encumbrance upon any of the Purchased Assets;
 
(l) (i) grant of any bonuses, whether monetary or otherwise, or increase in any
wages, salary, severance, pension or other compensation or benefits in respect
of any employees, officers, directors, independent contractors or consultants of
the Business, other than as provided for in any written agreements or required
by applicable Law, (ii) change in the terms of employment for any employee of
the Business or any termination of any employees for which the aggregate costs
and expenses exceed $10,000, or (iii) action to accelerate the vesting or
payment of any compensation or benefit for any employee, officer, director,
consultant or independent contractor of the Business;
 
(m) adoption, modification or termination of any: (i) employment, severance,
retention or other agreement with any current or former employee, officer,
director, independent contractor or consultant of the Business, (ii) Benefit
Plan, or (iii) collective bargaining or other agreement with a Union, in each
case whether written or oral;
 
(n) any loan to (or forgiveness of any loan to), or entry into any other
transaction with, any directors, officers or employees of the Business;
 
(o) adoption of any plan of merger, consolidation, reorganization, liquidation
or dissolution or filing of a petition in bankruptcy under any provisions of
federal or state bankruptcy Law or consent to the filing of any bankruptcy
petition against it under any similar Law;
 
(p) purchase, lease or other acquisition of the right to own, use or lease any
property or assets in connection with the Business for an amount in excess of
$10,000, individually (in the case of a lease, per annum) or $50,000 in the
aggregate (in the case of a lease, for the entire term of the lease, not
including any option term), except for purchases of Inventory or supplies in the
ordinary course of business consistent with past practice;
 
(q) any Contract to do any of the foregoing, or any action or omission that
would result in any of the foregoing.
 
 
22

--------------------------------------------------------------------------------

 
 
Section 4.07 Material Contracts.
 
(a) Section 4.07(a) of the Disclosure Schedules lists each of the following
Contracts (x) by which any of the Purchased Assets are bound or affected or (y)
to which each Seller is a party or by which it is bound in connection with the
Business or the Purchased Assets, except for any Excluded Contracts (such
Contracts, together with all Contracts concerning the occupancy, management or
operation of any Leased Real Property (including without limitation, brokerage
contracts) listed or otherwise disclosed in Section 4.11(a) of the Disclosure
Schedules and all Contracts relating to Intellectual Property set forth in
Section 4.12(c) and Section 4.12(e) of the Disclosure Schedules, being “Material
Contracts”):
 
(i) all Contracts involving aggregate consideration in excess of $50,000 and
which, in each case, cannot be cancelled without penalty or without more than
ninety (90) days' notice;
 
(ii) all Contracts that require one or more of the Sellers to purchase or sell a
stated portion of the requirements or outputs of the Business or that contain
“take or pay” provisions;
 
(iii) all Contracts that provide for the indemnification of any Person or the
assumption of any Tax, environmental or other Liability of any Person;
 
(iv) all Contracts that relate to the acquisition or disposition of any
business, a material amount of stock or assets of any other Person or any real
property (whether by merger, sale of stock, sale of assets or otherwise);
 
(v) all broker, distributor, dealer, manufacturer's representative, franchise,
agency, sales promotion, market research, marketing consulting and advertising
Contracts;
 
(vi) all employment agreements and Contracts with independent contractors or
consultants (or similar arrangements) and which are not cancellable without
material penalty or without more than ninety (90) days' notice;
 
(vii) except for Contracts relating to trade receivables, all Contracts relating
to indebtedness (including, without limitation, guarantees);
 
(viii) all Contracts with any Governmental Authority;
 
(ix) all Contracts that limit or purport to limit the ability of any of the
Sellers to compete in any line of business or with any Person or in any
geographic area or during any period of time;
 
(x) all joint venture, partnership or similar Contracts;
 
(xi) all Contracts for the sale of any of the Purchased Assets or for the grant
to any Person of any option, right of first refusal or preferential or similar
right to purchase any of the Purchased Assets (except for purchase orders
entered into in the ordinary course of the Business as reflected in the books
and records of the Sellers);
 
(xii) all powers of attorney with respect to the Business or any Purchased
Asset;
 
(xiii) all collective bargaining agreements or Contracts with any Union; and
 
(xiv) all other Contracts (other than the Excluded Contracts) that are material
to the Purchased Assets or the operation of the Business and not previously
disclosed pursuant to this Section 4.07.
 
 
23

--------------------------------------------------------------------------------

 
 
(b) Each Material Contract is valid and binding on the respective Seller (or
Sellers, as applicable) in accordance with its terms and is in full force and
effect. None of Sellers or, to Sellers’ Knowledge, any other party thereto is in
breach of or default under (or is alleged to be in breach of or default under)
in any material respect, or has provided or received any notice of any intention
to terminate, any Material Contract. To Sellers' Knowledge, no event or
circumstance has occurred that, with notice or lapse of time or both, would
constitute an event of default under any Material Contract or result in a
termination thereof or would cause or permit the acceleration or other changes
of any right or obligation or the loss of any benefit thereunder. Complete and
correct copies of each Material Contract (including all modifications,
amendments and supplements thereto and waivers thereunder) have been made
available to Buyer Parent.  There are no material disputes pending or, to the
Sellers’ Knowledge threatened in writing, under any Contract included in the
Purchased Assets.
 
Section 4.08 Government Contracts.
 
(a) With respect to each (i) current Contract between Seller, on the one hand,
and any Governmental Authority, on the other hand, and (ii) each outstanding
bid, quotation or proposal by Seller (each, a “Bid”) that if accepted or awarded
would reasonably be expected to lead to a Contract between Seller, on the one
hand, and any Governmental Authority, on the other hand, including any
facilities Contract for the use of government-owned facilities (each such
Contract or Bid, a “Seller Government Contract”) and each Contract between
Seller, on the one hand, and any prime contractor or upper-tier subcontractor,
on the other hand, relating to a Contract between such person and any
Governmental Authority, and each outstanding Bid that if accepted or awarded
could lead to a Contract between Seller, on the one hand, and a prime contractor
or upper-tier subcontractor, on the other hand, relating to a Contract between
such person and any Governmental Authority (each such Contract or Bid, a “Seller
Government Subcontract”):
 
(i) each such Seller Government Contract or Seller Government Subcontract was
legally awarded and is binding on the parties thereto, and is in full force and
effect except as such enforceability may be limited by bankruptcy, insolvency,
reorganization, moratorium and similar laws affecting creditors’ rights
generally and by general equitable principles regardless of whether enforcement
is sought in a proceeding at law or in equity; provided that for purposes of
this Section 4.08(a)(i), the terms Seller Government Contract and Seller
Government Subcontract shall not include any Bids;
 
(ii) no reasonable basis exists to give rise to (1) a material claim for fraud
(as such concept is defined under the state or federal Laws of the United
States) in connection with any Seller Government Contract or Seller Government
Subcontract or under the United States False Claims Act or the United States
Procurement Integrity Act, or (2) a claim under the United States Truth in
Negotiations Act;
 
(iii) since January 1, 2007, neither the United States government nor any prime
contractor, subcontractor or other person or entity has notified Seller, in
writing, that Seller has, or may have, breached or violated in any material
respect any Law, certification, representation, clause, provision or requirement
pertaining to such Seller Government Contract or Seller Government Subcontract,
and all facts set forth or acknowledged by any representations, claims or
certifications submitted by or on behalf of Seller in connection with such
Seller Government Contract or Seller Government Subcontract were current,
accurate and complete in all material respects on the date of submission;
 
(iv) since January 1, 2007, Seller has not received any notice of termination
for convenience, notice of termination for default, cure notice or show cause
notice (or, in the case of Contracts governed by Laws other than the state or
federal Laws of the United States, the functional equivalents thereof, if any)
pertaining to such Seller Government Contract or Seller Government Subcontract,
and Seller is not aware of any basis for any such notice, except any notice
that, individually or in the aggregate, is not reasonably likely to be material
to the Business;
 
(v) since January 1, 2007, no cost incurred by Seller pertaining to such Seller
Government Contract or Seller Government Subcontract has been questioned or
challenged, is the subject of any audit or, to the Knowledge of Sellers,
investigation or has been disallowed by any Government Entity, except any
investigation, audit or disallowance (or, in the case of Contracts governed by
Laws other than the state or federal Laws of the United States, the functional
equivalents thereof, if any) that, individually or in the aggregate, is not
reasonably likely to be material to the Business
 
(vi) since January 1, 2007, no material payment due to Seller pertaining to such
Seller Government Contract or Seller Government Subcontract has been withheld or
set off, and Seller is entitled to all progress or other payments received to
date with respect thereto; and
 
 
24

--------------------------------------------------------------------------------

 
 
(vii) Seller has complied in all material respects with all requirements of such
Seller Government Contract or Seller Government Subcontract and any Law relating
to the safeguarding of, and access to, classified information (or, in the case
of Contracts governed by Laws other than the state or federal Laws of the United
States, the functional equivalent thereof, if any).
 
(b) Neither Seller, nor any of the respective directors, officers, employees,
consultants or agents of Seller, is, or within the past three (3) years has
been, to the Sellers’ Knowledge (i) under any material administrative, civil or
criminal investigation, audit, indictment or information by any Governmental
Authority, (ii) the subject of any material audit or investigation by Seller, in
each case, with respect to any alleged violation of Law or Contract arising
under or relating to any Seller Government Contract or Seller Government
Subcontract, or (iii) debarred or suspended, or proposed for debarment or
suspension, or received notice of actual or proposed debarment or suspension (or
for purposes of this clause (iii), in the case of Contracts governed by Laws
other than the state or federal Laws of the United States, the functional
equivalents thereof, if any), from participation in the award of any Contract
with any Governmental Authority. There exist no facts or circumstances that, to
the Sellers’ Knowledge, would warrant the institution of suspension or debarment
proceedings or a finding of nonresponsibility or ineligibility with respect to
Seller, or any of its respective directors, officers or managers, in any such
case, for purposes of doing business with any Governmental Authority.
 
(c) Since January 1, 2007, Seller has not received written notice of any (i)
outstanding material claims (including claims relating to bid or award protest
proceedings (or, in the case of Seller Government Contracts or Seller Government
Subcontract governed by Laws other than the state or federal Laws of the United
States, the functional equivalents thereof, if any)) against Seller, either by
any Governmental Authority or by any prime contractor, subcontractor, vendor or
other person, arising under or relating to any Seller Government Contract or
Seller Government Subcontract, or (ii) outstanding material claims or requests
for equitable adjustment (or, in the case of Seller Government Contracts or
Seller Government Subcontract governed by Laws other than the state or federal
Laws of the United States, the functional equivalent thereof, if any) or
disputes (including claims, requests and formal disputes relating to bid or
award protest proceedings) between Seller, on the one hand, and the United
States government, on the other hand, under the United States Contract Disputes
Act, as amended, or any other Law or between Seller, on the one hand, and any
prime contractor, subcontractor, vendor or other person, on the other hand,
arising under or relating to any Seller Government Contract or Seller Government
Subcontract.  Since January 1, 2007, Seller has not received any written adverse
or negative past performance evaluations or ratings in connection with any
Seller Government Contract, Seller Government Subcontract or other Contract with
a Governmental Authority, except any evaluation or rating that, individually or
in the aggregate, is not reasonably likely to materially impact the Business.
Seller does not have (i) any interest in any pending claim against any
Governmental Authority, or (ii) any interest in any pending claim against any
prime contractor, subcontractor, vendor or other person in each case arising
under or relating to any Seller Government Contract or Seller Government
Subcontract.
 
(d) Seller is not aware of any facts that are reasonably likely to give rise to
the revocation of any security clearance of Seller, or any employee of Seller.
 
Section 4.09 Title to Purchased Assets. The Sellers have good and valid title
to, or a valid leasehold interest in, all of the Purchased Assets. All such
Purchased Assets (including leasehold interests) are free and clear of
Encumbrances except for the following (collectively referred to as “Permitted
Encumbrances”):
 
(a) those items set forth in Section 4.09 of the Disclosure Schedules;
 
(b) liens for Taxes not yet due and payable or being contested in good faith by
appropriate procedures and for which there are adequate accruals or reserves on
the Balance Sheet;
 
(c) mechanics', carriers', workmen's, repairmen's or other like liens arising or
incurred in the ordinary course of business consistent with past practice or
amounts that are not delinquent and which are not, individually or in the
aggregate, material to the Business or the Purchased Assets;
 
 
25

--------------------------------------------------------------------------------

 
 
(d) easements, rights of way, zoning ordinances and other similar encumbrances
affecting the Leased Real Property which are not, individually or in the
aggregate, material to the Business or the Purchased Assets, which do not
prohibit or interfere with the current operation of any Leased Real Property and
which do not render title to any Leased Real Property unmarketable; or
 
(e) other imperfections of title or Encumbrances, if any, that individually or
in the aggregate, have not had and would not have a Material Adverse Effect.
 
Section 4.10 Condition and Sufficiency of Assets. The buildings, plants,
structures, furniture, fixtures, machinery, equipment, vehicles and other items
of tangible personal property included in the Purchased Assets are structurally
sound, are in good operating condition and repair, and are adequate for the uses
to which they are being put, and none of such buildings, plants, structures,
furniture, fixtures, machinery, equipment, vehicles and other items of tangible
personal property is in need of maintenance or repairs except for ordinary,
routine maintenance and repairs that are not material in nature or cost. The
Purchased Assets are sufficient for the continued conduct of the Business after
the Closing in substantially the same manner as conducted prior to the Closing.
 
Section 4.11 Real Property
 
(a) Sellers do not have any ownership interest in fee in any parcel of real
property.
 
(b) Section 4.11(b) of the Disclosure Schedules sets forth each parcel of real
property leased by Sellers and used in or necessary for the conduct of the
Business as currently conducted (together with all rights, title and interest of
Sellers in and to leasehold improvements relating thereto, including, but not
limited to, security deposits, reserves or prepaid rents paid in connection
therewith, collectively, the “Leased Real Property”), and a true and complete
list of all leases, subleases, licenses, concessions and other agreements
(whether written or oral), including all amendments, extensions renewals,
guaranties and other agreements with respect thereto, pursuant to which Sellers
hold any Leased Real Property (collectively, the “Leases”). Sellers have
delivered to Buyer Parent a true and complete copy of each Lease. With respect
to each Lease:
 
(i) such Lease is valid, binding, enforceable and in full force and effect, and
Sellers enjoy peaceful and undisturbed possession of the Leased Real Property;
 
(ii) Sellers are not in breach or default under such Lease (except for any such
breach or default which would not be reasonably expected to result in a Material
Adverse Effect), and, to Sellers' Knowledge, no event has occurred or
circumstance exists which, with the delivery of notice, passage of time or both,
would constitute such a breach or default, and Sellers have paid all rent due
and payable under such Lease;
 
(iii) Sellers have not received nor given any written notice of any default or
event that with notice or lapse of time, or both, would constitute a default by
Sellers under any of the Leases and, to the Knowledge of Sellers, no other party
is in default thereof, and no party to any Lease has exercised any termination
rights with respect thereto; and
 
(iv) Sellers have not subleased, assigned or otherwise granted to any Person the
right to use or occupy such Leased Real Property or any portion thereof.
 
(c) Since January 1, 2007, Sellers have not received any written notice of (i)
material violations of building codes and/or zoning ordinances or other
governmental or regulatory Laws affecting the Leased Real Property, (ii)
existing, pending or threatened in writing condemnation proceedings affecting
the Leased Real Property, or (iii) existing, pending or threatened in writing
zoning, building code or other moratorium proceedings, or similar matters which
could reasonably be expected to materially and adversely affect the ability to
operate the Leased Real Property as currently operated. Neither the whole nor
any material portion of any Leased Real Property has been damaged or destroyed
by fire or other casualty.
 
 
26

--------------------------------------------------------------------------------

 
 
Section 4.12 Intellectual Property.
 
(a) Section 4.12(a) of the Disclosure Schedules lists all (i) Intellectual
Property Registrations and (ii) Intellectual Property Assets that are not
registered but that are material to the operation of the Business. All required
filings and fees related to the Intellectual Property Registrations have been
timely filed with and paid to the relevant Governmental Authorities and
authorized registrars, and all Intellectual Property Registrations are otherwise
in good standing. Sellers have provided Buyer Parent with true and complete
copies of file histories, documents, certificates, office actions,
correspondence and other materials related to all Intellectual Property
Registrations.
 
(b) Sellers own, exclusively or jointly with other Persons, all right, title and
interest in and to the Intellectual Property Assets, free and clear of
Encumbrances. None of the Sellers' employees have executed any confidentiality
and invention assignment agreements in favor of the Sellers.  Sellers are in
full compliance with all legal requirements applicable to the Intellectual
Property Assets and Sellers’ ownership and use thereof, except where such
non-compliance would not reasonably be expected to result in a Material Adverse
Effect.
 
(c) Section 4.12(c) of the Disclosure Schedules lists all Intellectual Property
Licenses. Sellers have provided Buyer Parent with true and complete copies of
all such Intellectual Property Licenses. All such Intellectual Property Licenses
are valid, binding and enforceable between the applicable Sellers and, to
Sellers' Knowledge, the other parties thereto, and Sellers and, to Sellers'
Knowledge, such other parties are in full compliance with the terms and
conditions of such Intellectual Property Licenses.
 
(d) The Intellectual Property Assets and, to Sellers' Knowledge the Intellectual
Property Licenses, in each case as currently or formerly owned, licensed or used
by Sellers, and the conduct of the Business as currently and formerly conducted
by Sellers have not, do not, and will not, infringe, violate or misappropriate
the Intellectual Property of any Person. Seller has not received any
communication, and to Sellers’ Knowledge, no Action has been instituted, settled
or to the Sellers’ Knowledge threatened in writing that alleges any such
infringement, violation or misappropriation, and none of the Intellectual
Property are subject to any outstanding Governmental Order.
 
(e) Section 4.12(e) of the Disclosure Schedules lists all licenses, sublicenses
and other agreements pursuant to which any of the Sellers grants rights or
authority to any Person with respect to any Intellectual Property Assets or
Intellectual Property Licenses. Sellers have provided Buyer Parent with true and
complete copies of all such agreements. All such agreements are valid, binding
and enforceable between the applicable Sellers and, to Sellers’ Knowledge, the
other parties thereto, and Sellers and, to Sellers’ Knowledge, such other
parties are in full compliance with the terms and conditions of such agreements.
To Sellers’ Knowledge, no Person has infringed, violated or misappropriated, or
is infringing, violating or misappropriating, any Intellectual Property Assets.
 
Section 4.13 Inventory. All Inventory, whether or not reflected in the Balance
Sheet, consists of a quality and quantity usable and saleable in the ordinary
course of business consistent with past practice, except for obsolete, damaged,
defective or slow-moving items that have been written off or written down to
fair market value or for which adequate reserves have been established. All
Inventory is owned by Sellers free and clear of all Encumbrances, and no
Inventory is held on a consignment basis.
 
Section 4.14 Accounts Receivable. The Accounts Receivable reflected on the
Interim Balance Sheet and the Accounts Receivable arising after the date thereof
(a) have arisen from bona fide transactions entered into by the applicable
Sellers involving the sale of goods or the rendering of services in the ordinary
course of business consistent with past practice; and (b) to the Sellers’
Knowledge, constitute only valid, undisputed claims of Sellers not subject to
claims of set-off or other defenses or counterclaims other than normal cash
discounts accrued in the ordinary course of business consistent with past
practice.
 
 
27

--------------------------------------------------------------------------------

 
 
Section 4.15 Customers and Suppliers.
 
(a) Section 4.15(a) of the Disclosure Schedules sets forth with respect to the
Business (i) each customer who has paid aggregate consideration to Sellers for
goods or services rendered in an amount greater than or equal to $50,000 in
either of the two (2) most recent calendar years (collectively, the “Material
Customers”); and (ii) the amount of consideration paid by each Material Customer
during such periods.  Except as set forth in Section 4.15(a) of the Disclosure
Schedules, Sellers have not received any notice that any of the Material
Customers intends to terminate or materially reduce its relationship with the
Business.
 
(b) Section 4.15(b) of the Disclosure Schedules sets forth with respect to the
Business (i) each supplier to whom Sellers have paid consideration for goods or
services rendered in an amount greater than or equal to $50,000 in either of the
two (2) most recent calendar years (collectively, the “Material Suppliers”); and
(ii) the amount of purchases from each Material Supplier during such
periods.  Except as set forth in Section 4.15(b) of the Disclosure Schedules,
Sellers have not received any notice that any of the Material Suppliers intends
to terminate or materially reduce its relationship with the Business.
 
Section 4.16 Insurance. Section 4.16 of the Disclosure Schedules sets forth (a)
a true and complete list of all current policies or binders of fire, liability,
product liability, umbrella liability, real and personal property, workers'
compensation, vehicular, fiduciary liability and other casualty and property
insurance maintained by Sellers or their Affiliates and relating to the
Business, the Purchased Assets or the Assumed Liabilities (collectively, the
“Insurance Policies”); and (b) with respect to the Business, the Purchased
Assets or the Assumed Liabilities, a list of all pending claims and the claims
history for Sellers since January 1, 2006.  None of the Sellers nor any of their
Affiliates has received any written notice of cancellation of, premium increase
with respect to, or alteration of coverage under, any of such Insurance
Policies. All premiums due on such Insurance Policies have either been paid or,
if not yet due, accrued.  True and complete copies of the Insurance Policies
have been made available to Buyer Parent.
 
Section 4.17 Legal Proceedings; Governmental Orders.
 
(a) Except as set forth in Section 4.17 of the Disclosure Schedules, there are
no Actions pending or, to Sellers’ Knowledge, threatened in writing against or
by any of Sellers (a) relating to or affecting the Business, the Purchased
Assets or the Assumed Liabilities; or (b) that challenge or seek to prevent,
enjoin or otherwise delay the transactions contemplated by this Agreement.
 
(b) There are no outstanding Governmental Orders and no unsatisfied judgments,
penalties or awards against, relating to or affecting the Business.
 
Section 4.18 Compliance With Laws; Permits.
 
(a) Each of Sellers is in material compliance with all Laws applicable to the
conduct of the Business as currently conducted or the ownership and use of the
Purchased Assets.
 
(b) All material Permits required for Sellers to conduct the Business as
currently conducted or for the ownership and use of the Purchased Assets have
been obtained by the applicable Sellers and are valid and in full force and
effect. All fees and charges with respect to such material Permits as of the
date hereof have been paid in full. Section 4.18(b) of the Disclosure Schedules
lists all current material Permits issued to Sellers which are related to the
conduct of the Business as currently conducted or the ownership and use of the
Purchased Assets, including the names of the material Permits and their
respective dates of issuance and expiration. To Sellers' Knowledge, no event has
occurred that, with or without notice or lapse of time or both, would reasonably
be expected to result in the revocation, suspension, lapse or limitation of any
material Permit set forth in Section 4.18(b) of the Disclosure Schedules.
 
Section 4.19 Environmental Matters.
 
(a) The operations of Sellers with respect to the Business and the Purchased
Assets are currently and have been in compliance with all Environmental Laws.
Seller has not received from any Person, with respect to the Business or the
Purchased Assets, any: (i) Environmental Notice or Environmental Claim; or (ii)
written request for information pursuant to Environmental Law, which, in each
case, either remains pending or unresolved, or is the source of ongoing
obligations or requirements as of the Closing Date.
 
 
28

--------------------------------------------------------------------------------

 
 
(b) Seller has obtained and is in material compliance with all Environmental
Permits (each of which is disclosed in Section 4.19(b) of the Disclosure
Schedules) necessary for the conduct of the Business as currently conducted or
the ownership, lease, operation or use of the Purchased Assets and all such
Environmental Permits are in full force and effect and shall be maintained in
full force and effect by Seller through the Closing Date in accordance with
Environmental Law, and Seller is not aware of any condition, event or
circumstance that might prevent or impede, after the Closing Date, the conduct
of the Business as currently conducted or the ownership, lease, operation or use
of the Purchased Assets. With respect to any such Environmental Permits, Seller
has undertaken, or will undertake prior to the Closing Date, all measures
necessary to facilitate transferability of the same, and Seller is not aware of
any condition, event or circumstance that might prevent or impede the
transferability of the same, and has not received any Environmental Notice or
written communication regarding any material adverse change in the status or
terms and conditions of the same.
 
(c) None of the Business or the Purchased Assets is listed on, or has been
proposed for listing on, the National Priorities List (or CERCLIS) under CERCLA,
or any similar state list.
 
(d) There has been no Release of Hazardous Materials in contravention of
Environmental Law with respect to the Business or the Purchased Assets, and
Sellers have not received an Environmental Notice that any of the Business or
the Purchased Assets (including soils, groundwater, surface water, buildings and
other structure located thereon) has been contaminated with any Hazardous
Material which could reasonably be expected to result in an Environmental Claim
against, or a violation of Environmental Law or term of any Environmental Permit
by, Sellers.
 
(e) Section 4.19(e) of the Disclosure Schedules contains a complete and accurate
list of all active or abandoned aboveground or underground storage tanks owned
or operated by Sellers in connection with the Business or the Purchased Assets.
 
(f) Section 4.19(f) of the Disclosure Schedules contains a complete and accurate
list of all off-site Hazardous Materials treatment, storage, or disposal
facilities or locations used by Sellers and any predecessors in connection with
the Business or the Purchased Assets as to which Sellers may retain liability,
and none of these facilities or locations has been placed or proposed for
placement on the National Priorities List (or CERCLIS) under CERCLA, or any
similar state list, and Sellers have not received any Environmental Notice
regarding potential liabilities with respect to such off-site Hazardous
Materials treatment, storage, or disposal facilities or locations used by any of
Sellers.
 
(g) Seller has provided or otherwise made available to Buyer Parent and listed
in Section 4.19(g) of the Disclosure Schedules: (i) any and all environmental
reports, studies, audits, records, sampling data, site assessments, risk
assessments, economic models and other similar documents with respect to the
Business or the Purchased Assets which are in the possession or control of
Sellers related to compliance with Environmental Laws, Environmental Claims or
an Environmental Notice or the Release of Hazardous Materials; and (ii) any and
all material documents concerning planned or anticipated capital expenditures
required to reduce, offset, limit or otherwise control pollution and/or
emissions, manage waste or otherwise ensure compliance with current or future
Environmental Laws (including, without limitation, costs of remediation,
pollution control equipment and operational changes).
 
(h) Sellers are not aware of, as of the Closing Date, any condition, event or
circumstance concerning the Release or regulation of Hazardous Materials that
might, after the Closing Date, prevent, impede or materially increase the costs
associated with the ownership, lease, operation, performance or use of the
Business or the Purchased Assets as currently carried out.
 
 
29

--------------------------------------------------------------------------------

 
 
Section 4.20 Employee Benefit Matters.
 
(a) Section 4.20(a) of the Disclosure Schedules contains a true and complete
list of each pension, benefit, retirement, compensation, profit-sharing,
deferred compensation, incentive, performance award, phantom equity, stock or
stock-based, change in control, retention, severance, vacation, paid time off,
fringe-benefit and other similar agreement, plan, policy, program or arrangement
(and any amendments thereto), in each case whether or not reduced to writing and
whether funded or unfunded, including each “employee benefit plan” within the
meaning of Section 3(3) of ERISA, whether or not tax-qualified and whether or
not subject to ERISA, which is or has been maintained, sponsored, contributed
to, or required to be contributed to by any of Sellers for the benefit of any
current or former employee, officer, director, retiree, independent contractor
or consultant of the Business or any spouse or dependent of such individual, or
under which any of Sellers has or may have any Liability, or with respect to
which Buyer Group or any of its Affiliates would reasonably be expected to have
any Liability, contingent or otherwise (as listed on Section 4.20(a) of the
Disclosure Schedules, each, a “Benefit Plan”).
 
(b) With respect to each Benefit Plan, Sellers have made available to Buyer
Parent accurate, current and complete copies of each of the following: (i) where
the Benefit Plan has been reduced to writing, the plan document together with
all amendments; (ii) where the Benefit Plan has not been reduced to writing, a
written summary of all material plan terms; (iii) where applicable, copies of
any trust agreements or other funding arrangements, custodial agreements,
insurance policies and contracts, administration agreements and similar
agreements, and investment management or investment advisory agreements, now in
effect or required in the future as a result of the transactions contemplated by
this Agreement or otherwise; (iv) copies of any summary plan descriptions,
summaries of material modifications, employee handbooks and any other written
communications (or a description of any oral communications) relating to any
Benefit Plan; (v) in the case of any Benefit Plan that is intended to be
qualified under Section 401(a) of the Code, a copy of the most recent
determination, opinion or advisory letter from the Internal Revenue Service;
(vi) in the case of any Benefit Plan for which a Form 5500 is required to be
filed, a copy of the most recently filed Form 5500, with schedules attached;
(vii) actuarial valuations and reports related to any Benefit Plans with respect
to the most recently completed plan years; and (viii) copies of material
notices, letters or other correspondence from the Internal Revenue Service,
Department of Labor or Pension Benefit Guaranty Corporation relating to the
Benefit Plan.
 
(c) Each Benefit Plan (other than any multi-employer plan within the meaning of
Section 3(37) of ERISA (each a “Multi-employer Plan”)) has been established,
administered and maintained in accordance with its terms and in compliance with
all applicable Laws (including ERISA and the Code). Each Benefit Plan that is
intended to be qualified under Section 401(a) of the Code (a “Qualified Benefit
Plan”) is so qualified and has received a favorable and current determination
letter from the Internal Revenue Service, or with respect to a prototype plan,
can rely on an opinion letter from the Internal Revenue Service to the prototype
plan sponsor, to the effect that such Qualified Benefit Plan is so qualified and
that the plan and the trust related thereto are exempt from federal income taxes
under Sections 401(a) and 501(a), respectively, of the Code, and nothing has
occurred that could reasonably be expected to cause the revocation of such
determination letter from the Internal Revenue Service or the unavailability of
reliance on such opinion letter from the Internal Revenue Service, as
applicable, nor has such revocation or unavailability been threatened in
writing. Nothing has occurred with respect to any Benefit Plan that has
subjected or could reasonably be expected to subject any of Sellers or, with
respect to any period on or after the Closing Date, Buyer Group or any of its
Affiliates, to a penalty under Section 502 of ERISA or to tax or penalty under
Section 4975 of the Code. All benefits, contributions and premiums relating to
each Benefit Plan have been timely paid in accordance with the terms of such
Benefit Plan and all applicable Laws and accounting principles, and all benefits
accrued under any unfunded Benefit Plan have been paid, accrued or otherwise
adequately reserved to the extent required by, and in accordance with GAAP.
 
(d) None of Sellers nor any of their ERISA Affiliates has (i) incurred or
reasonably expects to incur, either directly or indirectly, any material
Liability under Title I or Title IV of ERISA or related provisions of the Code
or foreign Law relating to employee benefit plans; (ii) failed to timely pay
premiums to the Pension Benefit Guaranty Corporation; (iii) withdrawn from any
Benefit Plan; or (iv) engaged in any transaction which would give rise to
liability under Section 4069 or Section 4212(c) of ERISA.
 
 
30

--------------------------------------------------------------------------------

 
 
(e) With respect to each Benefit Plan (i() no such plan is a “multiple employer
plan” within the meaning of Section 413(c) of the Code or a “multiple employer
welfare arrangement” (as defined in Section 3(40) of ERISA); (ii) no Action has
been initiated by the Pension Benefit Guaranty Corporation to terminate any such
plan or to appoint a trustee for any such plan.
 
(f) Except as set forth in Section 4.20(f) of the Disclosure Schedules and other
than as required under Section 601 et. seq. of ERISA or other applicable Law, no
Benefit Plan or other arrangement provides post-termination or retiree welfare
benefits to any individual for any reason.
 
(g) There is no pending or, to Sellers’ Knowledge, threatened Action in writing
relating to a Benefit Plan (other than routine claims for benefits), and no
Benefit Plan has within the three (3) years prior to the date hereof been the
subject of an examination or audit by a Governmental Authority or the subject of
an application or filing under, or is a participant in, an amnesty, voluntary
compliance, self-correction or similar program sponsored by any Governmental
Authority.
 
(h) There has been no amendment to, announcement by Sellers or any of their
Affiliates relating to, or change in employee participation or coverage under,
any Benefit Plan or collective bargaining agreement that would increase the
annual expense of maintaining such plan above the level of the expense incurred
for the most recently completed fiscal year with respect to any director,
officer, employee, consultant or independent contractor of the Business, as
applicable. Neither Sellers nor any of their Affiliates has any commitment or
obligation or has made any representations to any director, officer, employee,
consultant or independent contractor of the Business, whether or not legally
binding, to adopt, amend or modify any Benefit Plan or any collective bargaining
agreement.
 
(i) Each Benefit Plan that is subject to Section 409A of the Code has been
operated in compliance with such section and all applicable regulatory guidance
(including, notices, rulings and proposed and final regulations).
 
(j) Neither the execution of this Agreement nor any of the transactions
contemplated by this Agreement will (either alone or upon the occurrence of any
additional or subsequent events): (i) entitle any current or former director,
officer, employee, independent contractor or consultant of the Business to
severance pay or any other payment; (ii) accelerate the time of payment, funding
or vesting, or increase the amount of compensation due to any such individual;
(iii) increase the amount payable under or result in any other material
obligation pursuant to any Benefit Plan; or (iv) result in “excess parachute
payments” within the meaning of Section 280G(b) of the Code.
 
Section 4.21 Employment Matters.
 
(a) Section 4.21(a) of the Disclosure Schedules contains a list of all persons
who are employees, independent contractors or consultants of the Business as of
the date hereof, and sets forth for each such individual the following: (i)
name; (ii) title or position (including whether full or part time); (iii) hire
date; (iv) current annual base compensation rate; (v) commission, bonus or other
incentive-based compensation; and (vi) a description of the fringe benefits
provided to each such individual as of the date hereof. Except as set forth in
Section 4.21(a) of the Disclosure Schedules, as of the date hereof, all
compensation, including wages, commissions and bonuses payable to employees,
independent contractors or consultants of the Business for services performed on
or prior to the date hereof have been paid in full and there are no outstanding
agreements, understandings or commitments of Sellers with respect to any
compensation, commissions or bonuses.
 
(b) None of Sellers is, nor have any of them been, for the past five (5) years,
a party to, bound by, or negotiating any collective bargaining agreement or
other Contract with a union, works council or labor organization (collectively,
“Union”), and there is not, and has not been for the past five (5) years, any
Union representing or purporting to represent any employee of any of Sellers,
and, to Sellers’ Knowledge, no Union or group of employees is seeking or has
sought to organize employees for the purpose of collective bargaining. To
Sellers' Knowledge, there has never been, nor has there been any threat of, any
strike, slowdown, work stoppage, lockout, concerted refusal to work overtime or
other similar labor disruption or dispute affecting Sellers or any employees of
the Business. None of Sellers has any duty to bargain with any Union.
 
(c) Each of the Sellers is and has been in compliance in all material respects
with all applicable Laws pertaining to employment and employment practices to
the extent they relate to employees of the Business, including all Laws relating
to labor relations, equal employment opportunities, fair employment practices,
employment discrimination, harassment, retaliation, reasonable accommodation,
disability rights or benefits, immigration, wages, hours, overtime compensation,
child labor, hiring, promotion and termination of employees, working conditions,
meal and break periods, privacy, health and safety, workers' compensation,
leaves of absence and unemployment insurance. All individuals characterized and
treated by Sellers as consultants or independent contractors of the Business are
properly treated as independent contractors under all applicable Laws. All
employees of the Business classified as exempt under the Fair Labor Standards
Act and state and local wage and hour laws are properly classified. There are no
Actions against any of the Sellers pending, or to the Sellers’ Knowledge,
threatened in writing to be brought or filed, by or with any Governmental
Authority or arbitrator in connection with the employment of any current or
former applicant, employee, consultant, or independent contractor of the
Business, including, without limitation, any claim relating to unfair labor
practices, employment discrimination, harassment, retaliation, equal pay, wages
and hours or any other employment related matter arising under applicable Laws.
 
 
31

--------------------------------------------------------------------------------

 
 
 
Section 4.22 Taxes.
 
(a) All Tax Returns required to be filed by Sellers for any Pre-Closing Tax
Period have been, or will be, timely filed. Such Tax Returns are, or will be,
true, complete and correct in all material respects. All Taxes due and owing by
Sellers (whether or not shown on any Tax Return) have been, or will be, timely
paid (except for any Taxes subject to a good faith contest with any taxing
authority provided that appropriate reserves are maintained by the Sellers for
any such Taxes).
 
(b) Each Seller has withheld and paid each Tax required to have been withheld
and paid in connection with amounts paid or owing to any Employee, independent
contractor, creditor, customer, shareholder or other party, and complied with
all information reporting and backup withholding provisions of applicable Law.
 
(c) No extensions or waivers of statutes of limitations have been given or
requested with respect to any Taxes of any of Sellers.
 
(d) All deficiencies asserted, or assessments made, against Sellers as a result
of any examinations by any taxing authority have been fully paid.
 
(e) Sellers are not a party to any Action by any taxing authority. There are no
pending or, to Sellers' Knowledge, threatened Actions in writing by any taxing
authority.
 
(f) There are no Encumbrances for Taxes upon any of the Purchased Assets nor, to
Sellers’ Knowledge, is any taxing authority in the process of imposing any
Encumbrances for Taxes on any of the Purchased Assets (other than for current
Taxes not yet due and payable).
 
(g) None of Sellers is a “foreign person” as that term is used in Treasury
Regulations Section 1.1445-2.
 
(h) None of Sellers is, and none of Sellers has been, a party to, or a promoter
of, a “reportable transaction” within the meaning of Section 6707A(c)(1) of the
Code and Treasury Regulations Section 1.6011 4(b).
 
Section 4.23 Brokers. No broker, finder or investment banker is entitled to any
brokerage, finder's or other fee or commission in connection with the
transactions contemplated by this Agreement or any other Transaction Document
based upon arrangements made by or on behalf of Sellers.
 
Section 4.24 Full Disclosure. No representation or warranty by any of Sellers in
this Agreement and no statement contained in the Disclosure Schedules to this
Agreement or any certificate or other document furnished or to be furnished to
any member of the Buyer Group pursuant to this Agreement contains any untrue
statement of a material fact, or omits to state a material fact necessary to
make the statements contained therein, in light of the circumstances in which
they are made, not misleading.
 
 
32

--------------------------------------------------------------------------------

 
 
ARTICLE V
Representations and warranties of buyer Group
 
Except as set forth in the Disclosure Schedules (any information disclosed under
any subsection number of the Disclosure Schedules shall be deemed to be
disclosed and incorporated in any other subsection of the Disclosure Schedules
where such disclosure would be reasonably appropriate (whether or not specific
cross-references are made)), Buyer Group, jointly and severally, represents and
warrants to Sellers that the statements contained in this Article V are true and
correct as of the date hereof.
 
Section 5.01 Organization of Buyer Group. Each member of the Buyer Group is a
corporation duly organized, validly existing and in good standing under the Laws
of the state of Delaware and each member of the Buyer Group has full corporate
power and authority to own, operate or lease the properties and assets now
owned, operated or leased by it and to carry on its business as currently
conducted by each such member of the Buyer Group.
 
Section 5.02 Authority of Buyer Group. Each member of the Buyer Group has full
corporate power and authority to enter into this Agreement and the other
Transaction Documents to which each such member of the Buyer Group is a party,
to carry out its obligations hereunder and thereunder and to consummate the
transactions contemplated hereby and thereby. The execution and delivery by each
member of the Buyer Group of this Agreement and any other Transaction Document
to which such member of the Buyer Group is a party, the performance by such
member of the Buyer Group of its obligations hereunder and thereunder and the
consummation by such member of the Buyer Group of the transactions contemplated
hereby and thereby have been duly authorized by all requisite corporate action
on the part of such member of the Buyer Group. This Agreement has been duly
executed and delivered by each member of the Buyer Group, and (assuming due
authorization, execution and delivery by Sellers) this Agreement constitutes a
legal, valid and binding obligation of each member of the Buyer Group
enforceable against each member of the Buyer Group in accordance with its terms,
except as the enforceability thereof may be limited by any applicable
bankruptcy, reorganization, insolvency or other laws affecting creditors’ rights
generally or by general principles of equity. When each other Transaction
Document to which each member of the Buyer Group is or will be a party has been
duly executed and delivered by the applicable members of the Buyer Group
(assuming due authorization, execution and delivery by each other party (other
than the members of the Buyer Group) thereto), such Transaction Document will
constitute a legal and binding obligation of the applicable members of the Buyer
Group enforceable against it or them in accordance with its terms, except as the
enforceability thereof may be limited by any applicable bankruptcy,
reorganization, insolvency or other laws affecting creditors’ rights generally
or by general principles of equity.
 
Section 5.03 No Conflicts; Consents. The execution, delivery and performance by
each member of the Buyer Group of this Agreement and the other Transaction
Documents to which it is a party, and the consummation of the transactions
contemplated hereby and thereby, do not and will not: (a) conflict with or
result in a violation or breach of, or default under, any provision of the
certificate of incorporation, by-laws or other organizational documents of any
member of the Buyer Group; (b) conflict with or result in a violation or breach
of any provision of any Law or Governmental Order applicable to any member of
the Buyer Group; or (c) require the consent, notice or other action by any
Person under any Contract to which any member of the Buyer Group is a party
(except for such consents, notices or other actions which, in the aggregate,
would not have a material adverse effect on the Buyer Group’s ability to perform
its obligations under this Agreement and the other Transactions Documents to
which any member of the Buyer Group is a party). No consent, approval, Permit,
Governmental Order, declaration or filing with, or notice to, any Governmental
Authority is required by or with respect to any member of the Buyer Group in
connection with the execution and delivery of this Agreement and the other
Transaction Documents and the consummation of the transactions contemplated
hereby and thereby except for such consents, approvals, Permits, Governmental
Orders, declarations, filings or notices which, in the aggregate, would not have
a material adverse effect on the Buyer Group’s ability to perform its
obligations under this Agreement and the other Transactions Documents to which
any member of the Buyer Group is a party.
 
 
33

--------------------------------------------------------------------------------

 
 
Section 5.04 Brokers. No broker, finder or investment banker is entitled to any
brokerage, finder's or other fee or commission in connection with the
transactions contemplated by this Agreement or any other Transaction Document
based upon arrangements made by or on behalf of any member of the Buyer Group.
 
Section 5.05 Legal Proceedings. There are no Actions pending or, to Buyer
Group's Knowledge, threatened in writing against or by any member of the Buyer
Group or any Affiliate of any member of the Buyer Group that challenge or seek
to prevent, enjoin or otherwise delay the transactions contemplated by this
Agreement.
 
Section 5.06 Full Disclosure. No representation or warranty by any of Buyer
Group in this Agreement and no statement applicable to Buyer Group contained in
the Disclosure Schedules to this Agreement or any certificate or other document
furnished or to be furnished to Sellers pursuant to this Agreement contains any
untrue statement of a material fact, or omits to state a material fact necessary
to make the statements contained therein, in light of the circumstances in which
they are made, not misleading.
 
ARTICLE VI
Covenants
 
Section 6.01 Conduct of Business Prior to the Closing. From the date hereof
until the Closing, except as otherwise provided in this Agreement or consented
to in writing by Buyer Group (which consent shall not be unreasonably withheld
or delayed), Sellers shall (x) conduct the Business in the ordinary course of
business consistent with past practice; and (y) use reasonable best efforts to
maintain and preserve intact its current Business organization, operations and
franchise and to preserve the rights, franchises, goodwill and relationships of
its employees, customers, lenders, suppliers, regulators and others having
relationships with the Business. Without limiting the foregoing, from the date
hereof until the Closing Date, each of Sellers shall:
 
(a) preserve and maintain all Permits required for the conduct of the Business
as currently conducted or the ownership and use of the Purchased Assets;
 
(b) pay the debts, Taxes and other obligations of the Business when due;
 
(c) continue to collect Accounts Receivable in a manner consistent with past
practice, without discounting such Accounts Receivable;
 
(d) maintain the properties and assets included in the Purchased Assets in the
same condition as they were on the date of this Agreement, subject to reasonable
wear and tear;
 
(e) continue in full force and effect without modification all Insurance
Policies, except as required by applicable Law;
 
(f) defend and protect the properties and assets included in the Purchased
Assets from infringement or usurpation;
 
(g) perform all of its obligations under all Assigned Contracts;
 
(h) maintain the Books and Records in accordance with past practice;
 
(i) comply in all material respects with all Laws applicable to the conduct of
the Business or the ownership and use of the Purchased Assets; and
 
 
34

--------------------------------------------------------------------------------

 
 
(j) not take or permit any action that would cause any of the changes, events or
conditions described in Section 4.06 to occur.
 
Section 6.02 Access to Information. From the date hereof until the Closing,
Sellers shall (a) afford Buyer Group and its Representatives full and free
access to and the right to inspect all of the Leased Real Property, properties,
assets, premises, Books and Records, Contracts and other documents and data
related to the Business upon reasonable advance notice to Sellers; (b) furnish
Buyer Group and its Representatives with such financial, operating and other
data and information related to the Business as Buyer Group or any of its
Representatives may reasonably request; and (c) instruct the Representatives of
Sellers to cooperate with Buyer Group in its investigation of the Business.  Any
investigation pursuant to this Section 6.02 shall be conducted in such manner as
not to interfere unreasonably with the conduct of the Business or any other
businesses of Sellers. No investigation by Buyer Group or other information
received by Buyer Group shall operate as a waiver or otherwise affect any
representation, warranty or agreement given or made by Sellers in this
Agreement.
 
Section 6.03 Intentionally Omitted.
 
Section 6.04 Notice of Certain Events.
 
(a) From the date hereof until the Closing, Sellers shall promptly notify Buyer
Group in writing of:
 
(i) any fact, circumstance, event or action the existence, occurrence or taking
of which (A) has had, or could reasonably be expected to have, individually or
in the aggregate, a Material Adverse Effect, (B) has resulted in, or could
reasonably be expected to result in, any representation or warranty made by any
of Sellers hereunder not being true and correct or (C) has resulted in, or could
reasonably be expected to result in, the failure of any of the conditions set
forth in Section 7.02 to be satisfied;
 
(ii) any notice or other communication from any Person alleging that the consent
of such Person is or may be required in connection with the transactions
contemplated by this Agreement;
 
(iii) any notice or other communication from any Governmental Authority in
connection with the transactions contemplated by this Agreement; and
 
(iv) any Actions commenced or, to Sellers’ Knowledge, threatened in writing
against, relating to or involving or otherwise affecting the Business, the
Purchased Assets or the Assumed Liabilities that, if pending on the date of this
Agreement, would have been required to have been disclosed pursuant to Section
4.17 or that relates to the consummation of the transactions contemplated by
this Agreement.
 
(b) Buyer Group's receipt of information pursuant to this Section 6.04 shall not
operate as a waiver or otherwise affect any representation, warranty or
agreement given or made by Sellers in this Agreement (including Section 8.02 and
Section 9.01(b)) and shall not be deemed to amend or supplement the Disclosure
Schedules.
 
Section 6.05 Employees and Employee Benefits.
 
(a) Upon the Closing Date, Sellers shall terminate those employees of the
Business that Buyer Group gives notice to Sellers of its intent to hire at
Closing, so that, at Buyer Group's sole discretion, the members of the Buyer
Group may offer employment, on an “at will” basis, to any or all of such
employees.
 
(b) Sellers shall be solely responsible, and none of the members of the Buyer
Group shall have any obligations whatsoever for, any compensation or other
amounts payable to any current or former employee, officer, director,
independent contractor or consultant of the Business, including, without
limitation, hourly pay, commission, bonus, salary, accrued vacation, fringe,
pension or profit sharing benefits or severance pay for any period relating to
the service with any of Sellers at any time on or prior to the Closing Date.
 
 
35

--------------------------------------------------------------------------------

 
 
(c) Sellers shall remain solely responsible for the satisfaction of all claims
for medical, dental, life insurance, health accident or disability benefits
brought by or in respect of current or former employees, officers, directors,
independent contractors or consultants of the Business or the spouses,
dependents or beneficiaries thereof, which claims relate to events occurring on
or prior to the Closing Date. Sellers also shall remain solely responsible for
all worker's compensation claims of any current or former employees, officers,
directors, independent contractors or consultants of the Business which relate
to events occurring on or prior to the Closing Date.  Sellers shall pay, or
cause to be paid, all such amounts to the appropriate person as and when due.
 
(d) Each employee of the Business who becomes employed by a member of the Buyer
Group in connection with the transaction shall be given service credit for the
purpose of eligibility under the group health plan and eligibility only under
the defined contribution retirement plan for his or her period of service with
the Sellers prior to the Closing Date; provided, however, that (i) such credit
shall be given pursuant to payroll or plan records, at the election of Buyer
Group, in its sole and absolute discretion; and (ii) such service crediting
shall be permitted under, and consistent with, Buyer Group's defined
contribution retirement plan.
 
Section 6.06 Confidentiality. From and after the Closing, Sellers shall, and
shall cause their Affiliates to, hold, and shall use its reasonable best efforts
to cause its or their respective Representatives to hold, in confidence any and
all information, whether written or oral, concerning the Business, except to the
extent that Sellers can show that such information (a) is generally available to
and known by the public through no fault of Sellers, any of their Affiliates or
their respective Representatives; or (b) is lawfully acquired by Sellers, any of
their Affiliates or their respective Representatives from and after the Closing
from sources which are not prohibited from disclosing such information by a
legal, contractual or fiduciary obligation. If Sellers or any of their
Affiliates or their respective Representatives are compelled to disclose any
information by judicial or administrative process or by other requirements of
Law, Sellers shall promptly notify Buyer Group in writing and shall disclose
only that portion of such information which Sellers are advised by its counsel
in writing is legally required to be disclosed, provided that Sellers shall use
reasonable best efforts to obtain an appropriate protective order or other
reasonable assurance that confidential treatment will be accorded such
information.
 
Section 6.07 Governmental Approvals and Consents
 
(a) Sellers and Buyer Group shall use reasonable best efforts to give all
notices to, and obtain all consents from, (i) all third parties that are
described in Section 4.03 of the Disclosure Schedules; and (ii) all Governmental
Authorities that are described in Section 6.07 of the Disclosure Schedules.
 
Section 6.08 Closing Conditions From the date hereof until the Closing, each
party hereto shall use reasonable best efforts to take such actions as are
necessary to expeditiously satisfy the closing conditions set forth in Article
VII hereof.
 
Section 6.09 Public Announcements. Unless otherwise required by applicable Law
(based upon the reasonable advice of counsel), no party to this Agreement shall
make any public announcements in respect of this Agreement or the transactions
contemplated hereby or otherwise communicate with any news media without the
prior written consent of the other party (which consent shall not be
unreasonably withheld or delayed), and the parties shall cooperate as to the
timing and contents of any such announcement.
 
Section 6.10 Bulk Sales Laws. The parties hereby waive compliance with the
provisions of any bulk sales, bulk transfer or similar Laws of any jurisdiction
that may otherwise be applicable with respect to the sale of any or all of the
Purchased Assets to Buyer Group; it being understood that any Liabilities
arising out of the failure of Sellers to comply with the requirements and
provisions of any bulk sales, bulk transfer or similar Laws of any jurisdiction
which would not otherwise constitute Assumed Liabilities shall be treated as
Excluded Liabilities.
 
 
36

--------------------------------------------------------------------------------

 
 
Section 6.11 Receivables. From and after the Closing, if Sellers or any of their
Affiliates receives or collects any funds relating to any Accounts Receivable or
any other Purchased Asset, Sellers or their Affiliates, as applicable, shall
remit such funds to Buyer Group within five (5) Business Days after its receipt
thereof (provided that Sellers shall not have any obligation to pursue the
collection of any Accounts Receivable or other similar accounts). From and after
the Closing, if Buyer Group or its Affiliates receive or collect any funds
relating to any Excluded Asset, Buyer Group or its Affiliates shall remit any
such funds to Sellers within five (5) Business Days after its receipt thereof.
 
Section 6.12 Transfer Taxes. All transfer, documentary, sales, use, stamp,
registration, value added and other such Taxes and fees (including any penalties
and interest) incurred in connection with this Agreement and the other
Transaction Documents (including any real property transfer Tax and any other
similar Tax) shall be borne and paid by the party responsible for such Taxes and
fees under applicable Laws. Each Party shall, at their own expense, timely file
any Tax Return or other document with respect to such Taxes or fees (and the
other party shall cooperate with respect thereto as necessary).
 
Section 6.13 Tax Clearance Certificates. Sellers shall notify all of the taxing
authorities in the jurisdictions that impose Taxes on Sellers or where Sellers
have a duty to file Tax Returns of the transactions contemplated by this
Agreement in the form and manner required by such taxing authorities, if the
failure to make such notifications or receive any available tax clearance
certificate (each a “Tax Clearance Certificate” and collectively, the “Tax
Clearance Certificates”) could subject any member of the Buyer Group to any
Taxes of Sellers.  If any taxing authority asserts that any of Sellers is liable
for any Tax, Sellers shall promptly pay any and all such amounts and shall
provide evidence to the Buyer Group that such liabilities have been paid in full
or otherwise satisfied.
 
Section 6.14 Further Assurances. Following the Closing, each of the parties
hereto shall, and shall cause their respective Affiliates to, execute and
deliver such additional documents, instruments, conveyances and assurances and
take such further actions as may be reasonably required to carry out the
provisions hereof and give effect to the transactions contemplated by this
Agreement and the other Transaction Documents.
 
ARTICLE VII
Conditions to closing
 
Section 7.01 Conditions to Obligations of All Parties. The obligations of each
party to consummate the transactions contemplated by this Agreement shall be
subject to the fulfillment, at or prior to the Closing, of each of the following
conditions:
 
(a) No Governmental Authority shall have enacted, issued, promulgated, enforced
or entered any Governmental Order which is in effect and has the effect of
making the transactions contemplated by this Agreement illegal, otherwise
restraining or prohibiting consummation of such transactions or causing any of
the transactions contemplated hereunder to be rescinded following completion
thereof.
 
(b) Sellers shall have received all consents, authorizations, orders and
approvals from the Governmental Authorities referred to in Section 4.03, in form
and substance reasonably satisfactory to Buyer Group, and no such consent,
authorization, order and approval shall have been revoked.
 
Section 7.02 Conditions to Obligations of Buyer Group. The obligations of Buyer
Group to consummate the transactions contemplated by this Agreement shall be
subject to the fulfillment or Buyer Group's waiver, at or prior to the Closing,
of each of the following conditions:
 
(a) Other than the representations and warranties of Sellers contained in
Section 4.01, Section 4.02, and Section 4.23, the representations and warranties
of Sellers contained in this Agreement, the other Transaction Documents and any
certificate or other writing delivered pursuant hereto shall be true and correct
in all respects (in the case of any representation or warranty qualified by
materiality or Material Adverse Effect) or in all material respects (in the case
of any representation or warranty not qualified by materiality or Material
Adverse Effect) on and as of the date hereof and on and as of the Closing Date
with the same effect as though made at and as of such date (except those
representations and warranties that address matters only as of a specified date,
the accuracy of which shall be determined as of that specified date in all
respects). The representations and warranties of Sellers contained in Section
4.01, Section 4.02, and Section 4.23 shall be true and correct in all respects
on and as of the date hereof and on and as of the Closing Date with the same
effect as though made at and as of such date (except those representations and
warranties that address matters only as of a specified date, the accuracy of
which shall be determined as of that specified date in all respects).
 
 
37

--------------------------------------------------------------------------------

 
 
(b) Sellers shall have duly performed and complied in all material respects with
all agreements, covenants and conditions required by this Agreement and each of
the other Transaction Documents to be performed or complied with by it prior to
or on the Closing Date; provided, that, with respect to agreements, covenants
and conditions that are qualified by materiality, Sellers shall have performed
such agreements, covenants and conditions, as so qualified, in all respects.
 
(c) No Action shall have been commenced against Buyer Group or Sellers, which
would prevent the Closing. No injunction or restraining order shall have been
issued by any Governmental Authority, and be in effect, which restrains or
prohibits any transaction contemplated hereby.
 
(d) All approvals, consents and waivers that are listed on Section 7.02(d) of
the Disclosure Schedules shall have been received, and executed counterparts
thereof shall have been delivered to Buyer Group at or prior to the Closing.
 
(e) From the date of this Agreement, there shall not have occurred any Material
Adverse Effect, nor shall any event or events have occurred that, individually
or in the aggregate, with or without the lapse of time, could reasonably be
expected to result in a Material Adverse Effect.
 
(f) Sellers shall have delivered to Buyer Group duly executed counterparts to
the Transaction Documents (other than this Agreement) and such other documents
and deliveries set forth in Section 3.02(a).
 
(g) Buyer Group shall have received all Permits that are necessary for it to
conduct the Business as conducted by Sellers as of the Closing Date.
 
(h) All Encumbrances relating to the Purchased Assets shall have been released
in full, other than Permitted Encumbrances, and Sellers shall have delivered to
Buyer Group written evidence, in form satisfactory to Buyer Group in its sole
discretion, of the release of such Encumbrances.
 
(i) Buyer Group shall have received a certificate, dated the Closing Date and
signed by a duly authorized officer of each of Sellers, that each of the
conditions set forth in Section 7.02(a) and Section 7.02(b) have been satisfied
(the “Sellers’ Closing Certificate”).
 
(j) Buyer Group shall have received a certificate of the Secretary or an
Assistant Secretary (or equivalent officer) of each of Sellers certifying: (i)
that attached thereto are true and complete copies of all resolutions adopted by
the board of directors and shareholders of Sellers authorizing the execution,
delivery and performance of this Agreement and the other Transaction Documents
and the consummation of the transactions contemplated hereby and thereby, and
that all such resolutions are in full force and effect and are all the
resolutions adopted in connection with the transactions contemplated hereby and
thereby; and (ii) the names and signatures of the officers of Sellers authorized
to sign this Agreement, the Transaction Documents and the other documents to be
delivered hereunder and thereunder.
 
(k) Sellers shall have delivered to Buyer Group evidence that all outstanding
payroll obligations of Sellers have been paid and satisfied as of the Closing.
 
(l) Sellers shall have delivered to Buyer Group evidence that all accrued
employee personal time off of Sellers’ employees (e.g. sick days, vacation days,
paid time off days, and the like) have been utilized as of the Closing.
 
(m) Sellers shall have delivered to Buyer Group audited financials for the
Sellers for the fiscal year ending June 30, 2011.
 
(n) Sellers shall have delivered to Buyer Group such other documents or
instruments as Buyer Group reasonably requests and are reasonably necessary to
consummate the transactions contemplated by this Agreement.
 
 
38

--------------------------------------------------------------------------------

 
 
 
Section 7.03 Conditions to Obligations of Sellers. The obligations of Sellers to
consummate the transactions contemplated by this Agreement shall be subject to
the fulfillment or Sellers’ waiver, at or prior to the Closing, of each of the
following conditions:
 
(a) Other than the representations and warranties of  Group contained in Section
5.01, Section 5.02 and Section 5.04, the representations and warranties of Buyer
Group contained in this Agreement, the other Transaction Documents and any
certificate or other writing delivered pursuant hereto shall be true and correct
in all respects (in the case of any representation or warranty qualified by
materiality or Material Adverse Effect) or in all material respects (in the case
of any representation or warranty not qualified by materiality or Material
Adverse Effect) on and as of the date hereof and on and as of the Closing Date
with the same effect as though made at and as of such date (except those
representations and warranties that address matters only as of a specified date,
the accuracy of which shall be determined as of that specified date in all
respects). The representations and warranties of Buyer Group contained in
Section 5.01, Section 5.02 and Section 5.04 shall be true and correct in all
respects on and as of the date hereof and on and as of the Closing Date with the
same effect as though made at and as of such date.
 
(b) Buyer Group shall have duly performed and complied in all material respects
with all agreements, covenants and conditions required by this Agreement and
each of the other Transaction Documents to be performed or complied with by it
prior to or on the Closing Date; provided, that, with respect to agreements,
covenants and conditions that are qualified by materiality, Buyer Group shall
have performed such agreements, covenants and conditions, as so qualified, in
all respects.
 
(c) No injunction or restraining order shall have been issued by any
Governmental Authority, and be in effect, which restrains or prohibits any
material transaction contemplated hereby.
 
(d) Buyer Group shall have delivered to Sellers duly executed counterparts to
the Transaction Documents (other than this Agreement) and such other documents
and deliveries set forth in Section 3.02(b).
 
(e) Buyer Group shall have delivered the Escrow Amount to the Escrow Agent
pursuant to Section 3.02(c).
 
(f) Buyer Group shall have delivered to the Sellers the Purchase Price pursuant
to Section 2.05.
 
(g) Buyer Group shall have delivered to the applicable lending institutions the
Bank Payoff Amount pursuant to Section 2.05
 
(h) Sellers shall have received a certificate, dated the Closing Date and signed
by a duly authorized officer of each member of Buyer Group, that each of the
conditions set forth in Section 7.03(a) and Section 7.03(b) have been satisfied
(the “Buyer Group Closing Certificate”).
 
(i) Sellers shall have received a certificate of the Secretary or an Assistant
Secretary (or equivalent officer) of each member of Buyer Group certifying: (i)
that attached thereto are true and complete copies of all resolutions adopted by
the board of directors of Buyer Group authorizing the execution, delivery and
performance of this Agreement and the other Transaction Documents and the
consummation of the transactions contemplated hereby and thereby, and that all
such resolutions are in full force and effect and are all the resolutions
adopted in connection with the transactions contemplated hereby and thereby; and
(ii) the names and signatures of the officers of Buyer Group authorized to sign
this Agreement, the Transaction Documents and the other documents to be
delivered hereunder and thereunder.
 
(j) Buyer Group shall have delivered to Sellers such other documents or
instruments as Sellers reasonably request and are reasonably necessary to
consummate the transactions contemplated by this Agreement.
 
 
39

--------------------------------------------------------------------------------

 
 
ARTICLE VIII
Indemnification
 
Section 8.01 Survival. Subject to the limitations and other provisions of this
Agreement, the representations and warranties contained herein shall survive the
Closing and shall remain in full force and effect until the date that is
eighteen (18) months from the Closing Date; provided, that the representations
and warranties in Section 4.01, Section 4.02, Section 4.09, Section 4.19,
Section 4.23, Section 5.01, Section 5.02 and Section 5.04 shall survive
indefinitely and the representations and warranties in Section 4.20 and Section
4.22 shall survive for the full period of all applicable statutes of limitations
(giving effect to any waiver, mitigation or extension thereof) plus 60 days. All
covenants and agreements of the parties contained herein shall survive the
Closing indefinitely or for the period explicitly specified therein.
Notwithstanding the foregoing, any claims asserted in good faith with reasonable
specificity (to the extent known at such time) and in writing by notice from the
non-breaching party to the breaching party prior to the expiration date of the
applicable survival period shall not thereafter be barred by the expiration of
the relevant representation or warranty and such claims shall survive until
finally resolved.
 
 
Section 8.02 Indemnification By Sellers. Subject to the other terms and
conditions of this Article VIII, each of Sellers shall jointly and severally
indemnify and defend each member of Buyer Group and its Affiliates and their
respective Representatives (collectively, the “Buyer Group Indemnitees”)
against, and shall hold each of them harmless from and against, and shall pay
and reimburse each of them for, any and all Losses incurred or sustained by, or
imposed upon, the Buyer Group Indemnitees based upon, arising out of, with
respect to or by reason of:
 
(a) any inaccuracy in or breach of any of the representations or warranties of
any of Sellers contained in this Agreement, the other Transaction Documents or
in any certificate or instrument delivered by or on behalf of Sellers pursuant
to this Agreement, as of the date such representation or warranty was made or as
if such representation or warranty was made on and as of the Closing Date
(except for representations and warranties that expressly relate to a specified
date, the inaccuracy in or breach of which will be determined with reference to
such specified date);
 
(b) any breach or non-fulfillment of any covenant, agreement or obligation to be
performed by Sellers pursuant to this Agreement, the other Transaction Documents
or any certificate or instrument delivered by or on behalf of Sellers pursuant
to this Agreement;
 
(c) any Excluded Asset or any Excluded Liability;
 
(d) any Third Party Claim based upon, resulting from or arising out of the
business, operations, properties, assets or obligations of Sellers or any of
their Affiliates (other than the Purchased Assets or Assumed Liabilities)
conducted, existing or arising on or prior to the Closing Date; or
 
(e) the Bank Payoff Amount, and/or the Trade Payables Amount being greater than
the amount or amounts set forth in this Agreement (including, without
limitation, the applicable Disclosure Schedules to this Agreement).
 
Section 8.03 Indemnification By Buyer Group. Subject to the other terms and
conditions of this Article VIII, Buyer Group shall jointly and severally
indemnify and defend each of Sellers and their Affiliates and their respective
Representatives (collectively, the “Seller Indemnitees”) against, and shall hold
each of them harmless from and against, and shall pay and reimburse each of them
for, any and all Losses incurred or sustained by, or imposed upon, the Seller
Indemnitees based upon, arising out of, with respect to or by reason of:
 
(a) any inaccuracy in or breach of any of the representations or warranties of
Buyer Group contained in this Agreement, the other Transaction Documents or in
any certificate or instrument delivered by or on behalf of Buyer Group pursuant
to this Agreement, as of the date such representation or warranty was made or as
if such representation or warranty was made on and as of the Closing Date
(except for representations and warranties that expressly relate to a specified
date, the inaccuracy in or breach of which will be determined with reference to
such specified date);
 
(b) any breach or non-fulfillment of any covenant, agreement or obligation to be
performed by Buyer Group pursuant to this Agreement, the other Transaction
Documents or any certificate or instrument delivered by or on behalf of Buyer
Group pursuant to this Agreement; or
 
(c) any Assumed Liability.
 
 
40

--------------------------------------------------------------------------------

 
 
Section 8.04 Certain Limitations. The indemnification provided for in Section
8.02 and Section 8.03 shall be subject to the following limitations:
 
(a) Sellers shall not be liable to the Buyer Group Indemnitees for
indemnification under Section 8.02(a) (other than with respect to a claim for
indemnification based upon, arising out of, with respect to or by reason of any
Excluded Asset, any Excluded Liability or any inaccuracy in or breach of any
representation or warranty in Section 4.01, Section 4.02, Section 4.09, Section
4.19, Section 4.20, Section 4.22 and Section 4.23 (collectively, the “Buyer
Group Basket Exclusions”)), until the aggregate amount of all Losses in respect
of indemnification under Section 8.02(a) (other than those based upon, arising
out of, with respect to or by reason of the Buyer Group Basket Exclusions)
exceeds Fifty Thousand Dollars ($50,000), in which event Sellers shall be
required to pay or be liable (on a joint and several basis) for all such Losses
from the first dollar.
 
(b) Buyer Group shall not be liable to the Seller Indemnitees for
indemnification under Section 8.03(a) (other than with respect to a claim for
indemnification based upon, arising out of, with respect to or by reason of any
Assumed Liability or any inaccuracy in or breach of any representation or
warranty in Section 5.01, Section 5.02 and Section 5.04 (collectively, the
“Seller Basket Exclusions”)) until the aggregate amount of all Losses in respect
of indemnification under Section 8.03(a) (other than those based upon, arising
out of, with respect to or by reason of the Seller Basket Exclusions) exceeds
Fifty Thousand Dollars ($50,000), in which event Buyer Group shall be required
to pay or be liable for all such Losses from the first dollar.
 
(c) With respect to indemnification pursuant to Section 8.02(a) above, Sellers'
maximum aggregate liability hereunder at any give time shall not exceed the
outstanding amount held in escrow pursuant to the Escrow Agreement, and the
Escrow Amount shall be the sole source for recovery hereunder (except for any
claims based on fraud, claims pursuant to Section 8.02(b) or any claims for
indemnification based upon, arising out of, with respect to or by reason of any
Excluded Asset or Excluded Liability).  In addition, Sellers' maximum aggregate
liability pursuant to this Agreement in any event at any give time shall not
exceed the Aggregate Purchase Price.  With respect to indemnification pursuant
to Section 8.03(a) above, Buyer Group's maximum aggregate liability hereunder at
any given time shall not exceed the outstanding amount held in escrow pursuant
to the Escrow Agreement (except for any claims based on fraud, claims pursuant
to Section 8.03(b) or any claims for indemnification based upon, arising out of,
with respect to or by reason of any Assumed Liability).  In addition, Buyer
Group’s maximum aggregate liability pursuant to this Agreement in any event at
any give time shall not exceed an amount equal to the Aggregate Purchase Price.
 
Section 8.05 Indemnification Procedures. The party making a claim under this
Article VIII is referred to as the “Indemnified Party”, and the party against
whom such claims are asserted under this Article VIII is referred to as the
“Indemnifying Party.”
 
(a) Third Party Claims. If any Indemnified Party receives notice of the
assertion or commencement of any Action made or brought by any Person who is not
a party to this Agreement or an Affiliate of a party to this Agreement or a
Representative of the foregoing (a “Third Party Claim”) against such Indemnified
Party with respect to which the Indemnifying Party is obligated to provide
indemnification under this Agreement, the Indemnified Party shall give the
Indemnifying Party reasonably prompt written notice thereof, but in any event
not later than thirty (30) calendar days after receipt of such notice of such
Third Party Claim. The failure to give such prompt written notice shall not,
however, relieve the Indemnifying Party of its indemnification obligations,
except and only to the extent that the Indemnifying Party forfeits rights or
defenses by reason of such failure. Such notice by the Indemnified Party shall
describe the Third Party Claim in reasonable detail, shall include copies of all
material written evidence thereof and shall indicate the estimated amount, if
reasonably practicable, of the Loss that has been or may be sustained by the
Indemnified Party. The Indemnifying Party shall have the right to participate
in, or by giving written notice to the Indemnified Party, to assume the defense
of any Third Party Claim at the Indemnifying Party's expense and by the
Indemnifying Party's own counsel, and the Indemnified Party shall cooperate in
good faith in such defense; provided, that if the Indemnifying Party is one of
the Sellers, such Indemnifying Party shall not have the right to defend or
direct the defense of any such Third Party Claim that seeks an injunction or
other equitable relief against the Indemnified Party. In the event that the
Indemnifying Party assumes the defense of any Third Party Claim, subject to
Section 8.05(b), it shall have the right to take such action as it deems
necessary to avoid, dispute, defend, appeal or make counterclaims pertaining to
any such Third Party Claim in the name and on behalf of the Indemnified Party.
The Indemnified Party shall have the right to participate in the defense of any
Third Party Claim with counsel selected by it subject to the Indemnifying
Party's right to control the defense thereof. The fees and disbursements of such
counsel shall be at the expense of the Indemnified Party, provided, that if in
the reasonable opinion of counsel mutually agreeable to the Indemnified Party
and the Indemnifying Party, (A) there are legal defenses available to an
Indemnified Party that are different from or additional to those available to
the Indemnifying Party; or (B) there exists a conflict of interest between the
Indemnifying Party and the Indemnified Party that cannot be waived, the
Indemnifying Party shall be liable for the reasonable fees and expenses of
counsel to the Indemnified Party in each jurisdiction for which the Indemnified
Party reasonably determines counsel is required. If the Indemnifying Party
elects not to compromise or defend such Third Party Claim, fails to promptly
notify the Indemnified Party in writing of its election to defend as provided in
this Agreement, or fails to diligently prosecute the defense of such Third Party
Claim, the Indemnified Party may, subject to Section 8.05(b), pay, compromise,
defend such Third Party Claim and seek indemnification for any and all Losses
based upon, arising from or relating to such Third Party Claim. Sellers and
Buyer Group shall cooperate with each other in all reasonable respects in
connection with the defense of any Third Party Claim, including making available
(subject to the provisions of Section 6.06) records relating to such Third Party
Claim and furnishing, without expense (other than reimbursement of actual
out-of-pocket expenses) to the defending party, management employees of the
non-defending party as may be reasonably necessary for the preparation of the
defense of such Third Party Claim.
 
 
41

--------------------------------------------------------------------------------

 
 
(b) Settlement of Third Party Claims. Notwithstanding any other provision of
this Agreement, the Indemnifying Party shall not enter into settlement of any
Third Party Claim without the prior written consent of the Indemnified Party,
except as provided in this Section 8.05(b). If a firm offer is made to settle a
Third Party Claim without leading to liability or the creation of a financial or
other obligation on the part of the Indemnified Party and provides, in customary
form, for the unconditional release of each Indemnified Party from all
liabilities and obligations in connection with such Third Party Claim, the
Indemnifying Party may accept such settlement without any consent of the
Indemnified Party.  If the Indemnified Party has assumed the defense pursuant to
Section 8.05(a), it shall not agree to any settlement without the written
consent of the Indemnifying Party (which consent shall not be unreasonably
withheld or delayed).
 
(c) Direct Claims. Any Action by an Indemnified Party on account of a Loss which
does not result from a Third Party Claim (a “Direct Claim”) shall be asserted by
the Indemnified Party giving the Indemnifying Party reasonably prompt written
notice thereof, but in any event not later than thirty (30) days after the
Indemnified Party becomes aware of such Direct Claim. The failure to give such
prompt written notice shall not, however, relieve the Indemnifying Party of its
indemnification obligations, except and only to the extent that the Indemnifying
Party forfeits rights or defenses by reason of such failure. Such notice by the
Indemnified Party shall describe the Direct Claim in reasonable detail, shall
include copies of all material written evidence thereof and shall indicate the
estimated amount, if reasonably practicable, of the Loss that has been or may be
sustained by the Indemnified Party. The Indemnifying Party shall have thirty
(30) days after its receipt of such notice to respond in writing to such Direct
Claim. The Indemnified Party shall allow the Indemnifying Party and its
professional advisors to investigate the matter or circumstance alleged to give
rise to the Direct Claim, and whether and to what extent any amount is payable
in respect of the Direct Claim and the Indemnified Party shall assist the
Indemnifying Party's investigation by giving such information and assistance
(including access to the Indemnified Party's premises and personnel and the
right to examine and copy any accounts, documents or records) as the
Indemnifying Party or any of its professional advisors may reasonably request.
If the Indemnifying Party does not so respond within such thirty (30) day
period, the Indemnifying Party shall be deemed to have rejected such claim, in
which case the Indemnified Party shall be free to pursue such remedies as may be
available to the Indemnified Party on the terms and subject to the provisions of
this Agreement.
 
Section 8.06 Payments. Once a Loss is agreed to by the Indemnifying Party or
finally adjudicated to be payable pursuant to this Article VIII, the
Indemnifying Party shall satisfy its obligations within fifteen (15) Business
Days of such final, non-appealable adjudication by a release of such amount from
escrow under the Escrow Amount in favor of the Buyer Group with respect to
claims indemnified by Sellers, and by wire transfer of immediately available
funds to Sellers, with respect to claims indemnified by Buyer Group. The parties
hereto agree that should an Indemnifying Party not make full payment of any such
obligations within such fifteen (15) Business Day period, any amount payable
shall accrue interest from and including the date of agreement of the
Indemnifying Party or final, non-appealable adjudication to the date such
payment has been made at a rate per annum equal to six percent (6%) per annum.
Such interest shall be calculated daily on the basis of a 365 day year and the
actual number of days elapsed.
 
Section 8.07 Tax Treatment of Indemnification Payments. All indemnification
payments made under this Agreement shall be treated by the parties as an
adjustment to the Aggregate Purchase Price for Tax purposes, unless otherwise
required by Law.
 
Section 8.08 Effect of Investigation. Notwithstanding anything to the contrary
contained in this Agreement (including without limitation the Sellers' failure
to disclose any matter required to be disclosed on any Exhibit or Schedule
hereto), Buyer Group agrees that no representation or warranty of the Sellers in
this Agreement or in any agreement or instrument executed in connection herewith
shall be deemed to be untrue or incorrect, and Sellers shall not be deemed to be
in breach thereof, if Andrew Prince had actual knowledge on the date of this
Agreement of any undisclosed matter that would constitute a breach of such
representation or warranty or that any such representation or warranty was
untrue or incorrect.
 
Section 8.09 Exclusive Remedies. Subject to Section 10.11, the parties
acknowledge and agree that their sole and exclusive remedy with respect to any
and all claims (other than claims arising from fraud on the part of a party
hereto in connection with the transactions contemplated by this Agreement) for
any breach of any representation, warranty, covenant, agreement or obligation
set forth herein or otherwise relating to the subject matter of this Agreement,
shall be pursuant to the indemnification provisions set forth in this Article
VIII. In furtherance of the foregoing, each party hereby waives, to the fullest
extent permitted under Law, any and all rights, claims and causes of action for
any breach of any representation, warranty, covenant, agreement or obligation
set forth herein or otherwise relating to the subject matter of this Agreement
it may have against the other parties hereto and their Affiliates and each of
their respective Representatives arising under or based upon any Law, except
pursuant to the indemnification provisions set forth in this Article VIII.
Nothing in this Section 8.09 shall limit any Person's right to seek and obtain
any equitable relief to which any Person shall be entitled or to seek any remedy
on account of any Person's fraudulent conduct.
 
 
42

--------------------------------------------------------------------------------

 
 
ARTICLE IX
Termination
 
Section 9.01 Termination. This Agreement may be terminated at any time prior to
the Closing:
 
(a) by the mutual written consent of Sellers and Buyer Group;
 
(b) by Buyer Group by written notice to Sellers if:
 
(i) Buyer Group is not then in material breach of any provision of this
Agreement and there has been a breach, inaccuracy in or failure to perform any
representation, warranty, covenant or agreement made by any of Sellers pursuant
to this Agreement that would give rise to the failure of any of the conditions
specified in Article VII and such breach, inaccuracy or failure has not been
cured by Sellers within ten (10) days of Sellers’ receipt of written notice of
such breach from Buyer Group; or
 
(ii) any of the conditions set forth in Section 7.01 or Section 7.02 shall not
have been, or if it becomes apparent that any of such conditions will not be,
fulfilled by May 31, 2012, unless such failure shall be due to the failure of
any member of Buyer Group to perform or comply with any of the covenants,
agreements or conditions hereof to be performed or complied with by it prior to
the Closing;
 
(c) by Sellers by written notice to Buyer Group if:
 
(i) Each of Sellers is not then in material breach of any provision of this
Agreement and there has been a breach, inaccuracy in or failure to perform any
representation, warranty, covenant or agreement made by Buyer Group pursuant to
this Agreement that would give rise to the failure of any of the conditions
specified in Article VII and such breach, inaccuracy or failure has not been
cured by Buyer Group within ten (10) days of Buyer Group's receipt of written
notice of such breach from Sellers; or
 
(ii) any of the conditions set forth in Section 7.01 or Section 7.03 shall not
have been, or if it becomes apparent that any of such conditions will not be,
fulfilled by May 31, 2012, unless such failure shall be due to the failure of
any of Sellers to perform or comply with any of the covenants, agreements or
conditions hereof to be performed or complied with by each of them prior to the
Closing; or
 
(d) by Buyer Group or Sellers in the event that (i) there shall be any Law that
makes consummation of the transactions contemplated by this Agreement illegal or
otherwise prohibited or (ii) any Governmental Authority shall have issued a
Governmental Order restraining or enjoining the transactions contemplated by
this Agreement, and such Governmental Order shall have become final and
non-appealable.
 
 
43

--------------------------------------------------------------------------------

 
 
ARTICLE X
Miscellaneous
 
Section 10.01 Expenses. Except as otherwise expressly provided herein, all costs
and expenses, including, without limitation, fees and disbursements of counsel,
financial advisors and accountants, incurred in connection with this Agreement
and the transactions contemplated hereby shall be paid by the party incurring
such costs and expenses, whether or not the Closing shall have occurred.
 
Section 10.02 Notices. All notices, requests, consents, claims, demands, waivers
and other communications hereunder shall be in writing and shall be deemed to
have been given (a) when delivered by hand (with written confirmation of
receipt); (b) when received by the addressee if sent by a nationally recognized
overnight courier (receipt requested); (c) on the date sent by facsimile or
e-mail of a PDF document (with confirmation of transmission) if sent during
normal business hours of the recipient, and on the next Business Day if sent
after normal business hours of the recipient or (d) on the third (3rd) day after
the date mailed, by certified or registered mail, return receipt requested,
postage prepaid. Such communications must be sent to the respective parties at
the following addresses (or at such other address for a party as shall be
specified in a notice given in accordance with this Section 10.02):


If to Sellers:
c/o Richard McVaugh, President
351 Camer Drive
Bensalem, PA 19020
Facsimile:                      215-244-3398
E-mail: rmcvaugh@fdmcinc.com
 
with a copy to:
Buchanan Ingersoll & Rooney PC
One Oxford Centre, 20th Floor
301 Grant Street
Pittsburgh, PA 15219
 Facsimile:                      (412)562-1444
E-mail: david.monaghan@bipc.com
Attention:                      David A. Monaghan, Esq.
 
If to Buyer Group:
c/o Precision Aerospace Components, Inc.
2200 Arthur Kill Road
Staten Island, New York 10309
Facsimile:  347-258-9006
E-mail: aprince@precaeroinc.com
Attention:  Andrew S. Prince,
                  President and CEO
 
with a copy to:
LeClairRyan
One Riverfront Plaza
1037 Raymond Boulevard, 16th Floor
Newark, New Jersey  07102
Facsimile:  973-491-3555
E-mail: john.oberdorf@leclairryan.com
Attention:  John J. Oberdorf, Jr., Esq.

 
 
44

--------------------------------------------------------------------------------

 
 
Section 10.03 Interpretation. For purposes of this Agreement, (a) the words
“include,” “includes” and “including” shall be deemed to be followed by the
words “without limitation”; (b) the word “or” is not exclusive; and (c) the
words “herein,” “hereof,” “hereby,” “hereto” and “hereunder” refer to this
Agreement as a whole. Unless the context otherwise requires, references herein:
(x) to Articles, Sections, Disclosure Schedules and Exhibits mean the Articles
and Sections of, and Disclosure Schedules and Exhibits attached to, this
Agreement; (y) to an agreement, instrument or other document means such
agreement, instrument or other document as amended, supplemented and modified
from time to time to the extent permitted by the provisions thereof and (z) to a
statute means such statute as amended from time to time and includes any
successor legislation thereto and any regulations promulgated thereunder. This
Agreement shall be construed without regard to any presumption or rule requiring
construction or interpretation against the party drafting an instrument or
causing any instrument to be drafted. The Disclosure Schedules and Exhibits
referred to herein shall be construed with, and as an integral part of, this
Agreement to the same extent as if they were set forth verbatim herein.
 
Section 10.04 Headings. The headings in this Agreement are for reference only
and shall not affect the interpretation of this Agreement.
 
Section 10.05 Severability. If any term or provision of this Agreement is
invalid, illegal or unenforceable in any jurisdiction, such invalidity,
illegality or unenforceability shall not affect any other term or provision of
this Agreement or invalidate or render unenforceable such term or provision in
any other jurisdiction. Upon such determination that any term or other provision
is invalid, illegal or unenforceable, the parties hereto shall negotiate in good
faith to modify this Agreement so as to effect the original intent of the
parties as closely as possible in a mutually acceptable manner in order that the
transactions contemplated hereby be consummated as originally contemplated to
the greatest extent possible.
 
Section 10.06 Entire Agreement. This Agreement and the other Transaction
Documents constitute the sole and entire agreement of the parties to this
Agreement with respect to the subject matter contained herein and therein, and
supersede all prior and contemporaneous understandings and agreements, both
written and oral, with respect to such subject matter. In the event of any
inconsistency between the statements in the body of this Agreement and those in
the other Transaction Documents, the Exhibits and Disclosure Schedules (other
than an exception expressly set forth as such in the Disclosure Schedules), the
statements in the body of this Agreement will control.
 
Section 10.07 Successors and Assigns. This Agreement shall be binding upon and
shall inure to the benefit of the parties hereto and their respective successors
and permitted assigns. Neither party may assign its rights or obligations
hereunder without the prior written consent of the other party, which consent
shall not be unreasonably withheld or delayed; provided, however, that prior to
the Closing Date, Buyer Group may, without the prior written consent of Sellers,
assign all or any portion of its rights under this Agreement to one or more of
its direct or indirect wholly-owned subsidiaries. No assignment shall relieve
the assigning party of any of its obligations hereunder.
 
Section 10.08 No Third-party Beneficiaries. Except as provided in Article VIII,
this Agreement is for the sole benefit of the parties hereto and their
respective successors and permitted assigns and nothing herein, express or
implied, is intended to or shall confer upon any other Person or entity any
legal or equitable right, benefit or remedy of any nature whatsoever under or by
reason of this Agreement.
 
Section 10.09 Amendment and Modification; Waiver. This Agreement may only be
amended, modified or supplemented by an agreement in writing signed by each
party hereto. No waiver by any party of any of the provisions hereof shall be
effective unless explicitly set forth in writing and signed by the party so
waiving. No waiver by any party shall operate or be construed as a waiver in
respect of any failure, breach or default not expressly identified by such
written waiver, whether of a similar or different character, and whether
occurring before or after that waiver. No failure to exercise, or delay in
exercising, any right, remedy, power or privilege arising from this Agreement
shall operate or be construed as a waiver thereof; nor shall any single or
partial exercise of any right, remedy, power or privilege hereunder preclude any
other or further exercise thereof or the exercise of any other right, remedy,
power or privilege.
 
 
45

--------------------------------------------------------------------------------

 
 
Section 10.10 Governing Law; Submission to Jurisdiction; Waiver of Jury Trial.
 
(a) This Agreement shall be governed by and construed in accordance with the
internal laws of the Commonwealth of Pennsylvania without giving effect to any
choice or conflict of law provision or rule (whether of the Commonwealth of
Pennsylvania or any other jurisdiction) that would cause the application of Laws
of any jurisdiction other than those of the Commonwealth of Pennsylvania.
 
(b) ANY LEGAL SUIT, ACTION OR PROCEEDING ARISING OUT OF OR BASED UPON THIS
AGREEMENT, THE OTHER TRANSACTION DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY MAY BE INSTITUTED IN THE FEDERAL COURTS OF THE UNITED STATES
OF AMERICA OR THE COURTS OF THE COMMONWEALTH OF PENNSYLVANIA IN EACH CASE
LOCATED IN PHILADELPHIA, AND EACH PARTY IRREVOCABLY SUBMITS TO THE EXCLUSIVE
JURISDICTION OF SUCH COURTS IN ANY SUCH SUIT, ACTION OR PROCEEDING. SERVICE OF
PROCESS, SUMMONS, NOTICE OR OTHER DOCUMENT BY MAIL TO SUCH PARTY'S ADDRESS SET
FORTH HEREIN SHALL BE EFFECTIVE SERVICE OF PROCESS FOR ANY SUIT, ACTION OR OTHER
PROCEEDING BROUGHT IN ANY SUCH COURT. THE PARTIES IRREVOCABLY AND
UNCONDITIONALLY WAIVE ANY OBJECTION TO THE LAYING OF VENUE OF ANY SUIT, ACTION
OR ANY PROCEEDING IN SUCH COURTS AND IRREVOCABLY WAIVE AND AGREE NOT TO PLEAD OR
CLAIM IN ANY SUCH COURT THAT ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN ANY
SUCH COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.
 
(c) EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY WHICH MAY ARISE
UNDER THIS AGREEMENT OR THE OTHER TRANSACTION DOCUMENTS IS LIKELY TO INVOLVE
COMPLICATED AND DIFFICULT ISSUES AND, THEREFORE, EACH SUCH PARTY IRREVOCABLY AND
UNCONDITIONALLY WAIVES ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF
ANY LEGAL ACTION ARISING OUT OF OR RELATING TO THIS AGREEMENT, THE OTHER
TRANSACTION DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY. EACH
PARTY TO THIS AGREEMENT CERTIFIES AND ACKNOWLEDGES THAT (A) NO REPRESENTATIVE OF
ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY
WOULD NOT SEEK TO ENFORCE THE FOREGOING WAIVER IN THE EVENT OF A LEGAL ACTION,
(B) SUCH PARTY HAS CONSIDERED THE IMPLICATIONS OF THIS WAIVER, (C) SUCH PARTY
MAKES THIS WAIVER VOLUNTARILY, AND (D) SUCH PARTY HAS BEEN INDUCED TO ENTER INTO
THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN
THIS SECTION 10.10(c).
 
Section 10.11 Specific Performance. The parties agree that irreparable damage
would occur if any provision of this Agreement were not performed in accordance
with the terms hereof and that the parties shall be entitled to specific
performance of the terms hereof, in addition to any other remedy to which they
are entitled at law or in equity.
 
Section 10.12 Counterparts. This Agreement may be executed in counterparts, each
of which shall be deemed an original, but all of which together shall be deemed
to be one and the same agreement. A signed copy of this Agreement delivered by
facsimile, e-mail or other means of electronic transmission shall be deemed to
have the same legal effect as delivery of an original signed copy of this
Agreement.
 
[SIGNATURE PAGE FOLLOWS]
 
 
46

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first written above by their respective officers thereunto duly
authorized.



  SELLERS:          
FASTENER DISTRIBUTION AND MARKETING COMPANY, INC.
        By     Name:    
Title:
 




 
AERO-MISSILE COMPONENTS, INC.
        By     Name:    
Title:
 




 
CREATIVE ASSEMBLY SYSTEMS, INC.
        By     Name:    
Title:
 

 

  BUYERS:    
PRECISION AEROSPACE COMPONENTS, INC.
        By     Name:    
Title:
 




 
APACE ACQUISITION I, INC.
          By     Name:    
Title:
 




 
APACE ACQUISITION II, INC.
          By     Name:    
Title:
 



 
47

--------------------------------------------------------------------------------

 
 